EXECUTION VERSION












SECOND AMENDED AND RESTATED

EXEMPTED LIMITED PARTNERSHIP AGREEMENT

OF

THIRD POINT ENHANCED LP

DATED FEBRUARY 28, 2019








Doc#: US1:12082507v80

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I Definitions
3
 
 
ARTICLE II Formation of Partnership
13
Section 2.1
Formation of the Partnership
13
Section 2.2
Partnership Name and Address
14
Section 2.3
Registered Agent and Registered Office
14
Section 2.4
Registration as Exempted Limited Partnership
14
Section 2.5
Purposes
14
Section 2.6
Term of the Partnership
14
Section 2.7
Interests
15
 
 
 
ARTICLE III Contributions to and Withdrawals from Capital Accounts
15
Section 3.1
Contributions of the Partners
15
Section 3.2
No Interest and No Return
15
Section 3.3
No Required Additional Capital Contributions
16
Section 3.4
Withdrawals in General
16
Section 3.5
Permitted Withdrawals from Capital Accounts
16
Section 3.6
Payment of Withdrawal Proceeds
20
Section 3.7
Limitations on Withdrawal
21
Section 3.8
Withholding Taxes
21
 
 
 
ARTICLE IV Capital Accounts and Allocations
21
Section 4.1
Capital Accounts
21
Section 4.2
Valuation
27
Section 4.3
Liabilities; Reserves
27
Section 4.4
Determination by General Partner of Certain Matters
27
 
 
 
ARTICLE Records, Accounting and Reports, Partnership Funds
28
Section 5.1
Records and Accounting
28
Section 5.2
Independent Audit
28
Section 5.3
Tax Information
28
Section 5.4
Annual Reports to Current Partners
29
Section 5.5
Investment Committee Meeting
29
Section 5.6
Reporting
29
Section 5.7
Tax Returns
29
 
 
 
ARTICLE VI Rights and Duties of the General Partner
29
Section 6.1
Management Power
29
Section 6.2
Resignation or Withdrawal by the General Partner
35
Section 6.3
Right of Public to Rely on Authority of General Partner
35





Doc#: US1:12082507v80    i

--------------------------------------------------------------------------------





Section 6.4
Time and Attention of the General Partner
35
Section 6.5
Exculpation and Indemnification of the General Partner
35
Section 6.6
Other Business Ventures
36
Section 6.7
Certain Tax Matters
37
Section 6.8
Addition of General Partners
37
Section 6.9
Key Person
38
Section 6.10
Principal Transactions and Other Related Party Transactions
38
 
 
 
ARTICLE VII Rights and Obligations of Limited Partners
38
Section 7.1
No Participation in Management
38
Section 7.2
Liability of Partners
38
Section 7.3
Withdrawal, Death, etc. of Limited Partner
39
Section 7.4
Assignability of Interest
39
Section 7.5
Priority
39
 
 
 
ARTICLE VIII Expenses and Management Fee
39
Section 8.1
Organizational Expenses
39
Section 8.2
Operational Expenses
40
Section 8.3
Management Fee
43
Section 8.4
Transaction Fees
44
Section 8.5
Assignment of Investment Advisory Contract
44
Section 8.6
Most Favored Nation
44
 
 
 
ARTICLE IX Winding Up and Dissolution
47
Section 9.1
Winding Up
47
Section 9.2
Dissolution
47
Section 9.3
Time for Liquidation, etc.
48
 
 
 
ARTICLE X Amendments
48
Section 10.1
Amendment of Agreement
48
 
 
 
ARTICLE XI Power of Attorney
49
Section 11.1
Power of Attorney
49
 
 
 
ARTICLE XII Confidentiality
49
Section 12.1
Confidentiality
49
Section 12.2
Non-Disclosure of LP Confidential Information
51
Section 12.3
Equitable and Injunctive Relief
52
 
 
 
ARTICLE XIII Miscellaneous
52
Section 13.1
Notices
52
Section 13.2
Adjustment to Take Account of Certain Events
53
Section 13.3
Governing Law
54





Doc#: US1:12082507v80    ii

--------------------------------------------------------------------------------





Section 13.4
No Third Party Rights
54
Section 13.5
Entire Agreement
54
Section 13.6
Counterparts
54
Section 13.7
Miscellaneous
54
Section 13.8
Partners Not Agents
55
Section 13.9
Severability
55







Doc#: US1:12082507v80    iii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED

EXEMPTED LIMITED PARTNERSHIP AGREEMENT

OF

THIRD POINT ENHANCED LP

THIS SECOND AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT OF THIRD
POINT ENHANCED LP, a Cayman Islands exempted limited partnership
(the “Partnership”), is executed and delivered as a deed on February 28, 2019,
effective as of January 1, 2019 (the “Effective Date”), by and among the
undersigned Persons and shall hereafter govern the Partnership. Capitalized
terms used in this Agreement and not otherwise defined therein are defined in
Article I.
RECITALS
WHEREAS, Third Point Reinsurance Company Ltd., a Bermuda Class 4 insurance
company (“TP Re Bermuda”), Third Point Reinsurance Ltd., a Bermuda corporation
and the direct parent of TP Re Bermuda (“Holdco”), Third Point LLC, a limited
liability company organized under the laws of the State of Delaware (together
with and any successor investment manager appointed pursuant to the provisions
of the Investment Management Agreement, the “Investment Manager”), and Third
Point Advisors L.L.C., a limited liability company formed under the laws of
Delaware (the “General Partner”), entered into a Joint Venture and Investment
Management Agreement dated as of December 22, 2011 for the purpose of creating a
joint venture solely with respect to the management of certain investable assets
and to share in the profits and losses therefrom as provided in such Joint
Venture and Investment Management Agreement (the “Original Bermuda JV
Agreement,” and such arrangement, as amended, the “Bermuda Joint Venture”);
WHEREAS, the parties to the Original Bermuda JV Agreement amended and restated
the Original Bermuda JV Agreement in its entirety and continued the Bermuda
Joint Venture pursuant to the terms of the Amended and Restated Joint Venture
and Investment Management Agreement dated June 22, 2016 (the “Amended Bermuda JV
Agreement”);
WHEREAS, Third Point Reinsurance (USA) Ltd., a Bermuda Class 4 insurance company
(“TP Re USA”), the Investment Manager and the General Partner entered into a
Joint Venture and Investment Management Agreement dated as of January 28, 2015
for the purpose of creating a joint venture solely with respect to the
management of certain investable assets and to share in the profits and losses
therefrom as provided in such Joint Venture and Investment Management Agreement
(the “Original USA JV Agreement,” and such arrangement, as amended, the “USA
Joint Venture” and, collectively with the Bermuda Joint Venture, the “Joint
Ventures”);
WHEREAS, the parties to the Original USA JV Agreement and Third Point Re (USA)
Holdings Inc. amended and restated the Original USA JV Agreement in its entirety
and continued the USA Joint Venture pursuant to the terms of the Amended and
Restated Joint Venture and


1
Doc#: US1:12082507v80

--------------------------------------------------------------------------------





Investment Management Agreement dated June 22, 2016 (the “Amended USA JV
Agreement,” and together with the Amended Bermuda JV Agreement, the “Amended JV
Agreements”);
WHEREAS, TP Re Bermuda and TP Re USA transferred legal title to all of the
assets and liabilities (other than the Collateral Assets and assets to maintain
the Liquidity Buffer) (the “Investable Assets”) held in their respective Joint
Ventures pursuant to the Amended JV Agreements to the Partnership;
WHEREAS, upon and in exchange for such transfer of Investable Assets, each of TP
Re Bermuda and TP Re USA have received an Interest in the Partnership and have
been admitted to the Partnership as a Limited Partner;
WHEREAS, the parties intend that the Partnership shall be a continuation of the
tax partnership created pursuant to the Bermuda Joint Venture;
WHEREAS, the parties intend to treat the transactions completed by the First
Amended and Restated Agreement as an “assets-over” partnership merger of the USA
Joint Venture into the Bermuda Joint Venture in which the Bermuda Joint Venture
is treated as the “continuing partnership”;
WHEREAS, the General Partner and R. Mendy Haas entered into an Initial Exempted
Limited Partnership Agreement of the Partnership, dated June 25, 2018 (the
“Original Agreement”), and registered by the General Partner as an exempted
limited partnership in the Cayman Islands pursuant to the Partnership Law on
June 25, 2018;
WHEREAS, the Original Agreement was amended and restated in its entirety on July
31, 2018 (effective August 31, 2018) (resulting in the “First Amended and
Restated Agreement”);
WHEREAS, the General Partner has caused the Investment Manager to reduce the
Management Fee rate as set forth herein, with effect from the Effective Date, to
comply with the General Partner’s obligations under Section 8.6.1 of the First
Amended and Restated Agreement; and
WHEREAS, the parties hereto desire to amend and restate the First Amended and
Restated Agreement in its entirety and to enter into this Agreement to reflect
such change and certain other amendments set forth herein.
NOW, THEREFORE, the parties hereto hereby agree to amend and restate the First
Amended and Restated Agreement, which is replaced and superseded in its entirety
by this Agreement, as follows:

Article I

Definitions
The following terms shall have the following meanings when used in this
Agreement:
1.1.    “A.M. Best” shall mean A.M. Best & Company.
1.2.    “Administrator” shall mean International Fund Services (N.A.), L.L.C.,
or any other firm or firms as the General Partner may, in its discretion,
select, at the expense of the Partnership, for the purpose of maintaining the
Partnership’s financial, accounting and corporate books and records, anti-money
laundering screening, and performing administrative and clerical services (which
may include back-office and middle-office services) on behalf of the
Partnership, including tax and accounting functions, and acting as the
registrar, transfer agent and withdrawal agent for the Interests.
1.3.    “Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as
amended from time to time.
1.4.    “Affiliate” shall mean, with respect to another Person, a Person
controlling, controlled by, or under common control with such other Person.
1.5.    “Affiliated Fund” shall mean any account, fund or investment vehicle
(other than the Partnership) currently sponsored or managed by, or that in the
future may be sponsored or managed by, the General Partner and/or the Investment
Manager or any of their Affiliates, but excluding any family office, investment
vehicle and/or account, in each case, through which the ultimate beneficial
owners of the General Partner and the Investment Manager (either directly or
indirectly through estate planning vehicles or otherwise) make personal
investments.
1.6.    “Aggregate TP Re Investment” shall mean the aggregate of (i) the
investments in the Partnership by TP Re and its Affiliates; and (ii) the
investments, if any, in any Relevant Affiliated Funds by TP Re and its
Affiliates.
1.7.    “Agreement” shall mean this Second Amended and Restated Exempted Limited
Partnership Agreement, as originally executed and as amended, modified,
supplemented or restated from time to time, including any Exhibits attached
hereto.
1.8.    “Amended Bermuda JV Agreement” shall have the meaning set forth in the
Recitals.
1.9.    “Amended JV Agreements” shall have the meaning set forth in the
Recitals.
1.10.    “Amended USA JV Agreement” shall have the meaning set forth in the
Recitals.
1.11.    “BBA Rules” shall mean Subchapter C of Chapter 63 of the Code (Sections
6221 et seq.), as enacted by the U.S. Bipartisan Budget Act of 2015, as amended
from time to time, and any Treasury Regulations and other guidance promulgated
thereunder, and any similar state or local legislation, regulations or guidance.
1.12.    “BCAR” shall mean the A.M. Best Capital Adequacy Ratio.
1.13.    “Beginning Value” shall mean, with respect to any Fiscal Period, the
value of the Partnership’s Net Assets at the beginning of such Fiscal Period
after deduction of the Management Fee payable as of the beginning of such Fiscal
Period.
1.14.    “Bermuda Joint Venture” shall have the meaning set forth in the
Recitals.
1.15.    “Board” shall mean Holdco’s board of directors unless applicable Law,
regulation or securities exchange upon which TP Re’s or Holdco’s common shares
are listed requires action to be taken by a committee of the Board composed of
independent directors, in which case “Board” shall mean such committee which
shall consist of all members of Holdco’s board of directors that are not
expressly prohibited by applicable Law, regulation or securities exchange from
participating in the action to be taken by such committee.
1.16.    “Business Day” shall mean any day, other than Saturday or Sunday, on
which the New York Stock Exchange is open for trading and the banks in New York
are open for business or such other day as the General Partner may determine.
1.17.    “Capital Account” shall have the meaning as set forth in Section 4.1.1
hereof.
1.18.    “Capital Contributions” shall have the meaning as set forth in
Section 3.1.3 hereof.
1.19.    “Cause Event” shall mean (i) a violation by the General Partner or the
Investment Manager of applicable Law relating to the General Partner’s or the
Investment Manager’s investment-related business; (ii) the General Partner’s or
the Investment Manager’s fraud, Gross Negligence, willful misconduct or reckless
disregard of any of its obligations under this Agreement or, in the case of the
Investment Manager, the Investment Management Agreement; (iii) a material breach
by the General Partner of this Agreement or a material breach by the Investment
Manager of the Investment Management Agreement, which, if such breach is
reasonably capable of being cured, is not cured within 15 days of written notice
of such breach from TP Re; (iv) the General Partner, the Investment Manager or
any Key Personnel settles, or is convicted of, or enters a plea of guilty or
nolo contendere to, (a) in the case of Daniel S. Loeb, a felony or crime
involving moral turpitude; and (b) in the case of the General Partner, the
Investment Manager or any Key Personnel, a felony or crime relating to or
adversely affecting the investment-related business of the General Partner or
the Investment Manager; (v) the General Partner, the Investment Manager or any
Key Personnel commits any act of fraud, material misappropriation, material
dishonesty, embezzlement, or similar fraud-based conduct relating to the General
Partner’s or the Investment Manager’s investment-related business; or (vi) the
General Partner, the Investment Manager or any Key Personnel is the subject of a
formal administrative or other legal proceeding before the SEC, the U.S.
Commodity Futures Trading Commission, FINRA, or any other U.S. or non-U.S.
regulatory or self-regulatory organization, which such proceeding a majority of
the Disinterested Board Members believes, in their reasonable business judgment,
is likely to be resolved against the General Partner, the Investment Manager or
such Key Personnel and, in the case of (i) and (vi) above, that will likely have
a Material Adverse Effect on the Partnership, its investments or TP Re.
1.20.    “Closing Day” shall mean any day as of which Capital Contributions are
accepted by the Partnership (generally the first Business Day of each calendar
month).
1.21.    “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations issued thereunder.
1.22.    “Collateral Assets” shall mean the assets held in any account set up by
TP Re to hold assets that are (i) held in trust for the benefit of banks that
issue letters of credit at TP Re’s instruction; (ii) held in trust for the
benefit of cedants of TP Re or otherwise in support of TP Re’s reinsurance
agreements; or (iii) pledged to such parties in interest.
1.23.    “Confidential Material” shall mean all information (oral or written)
concerning the business and affairs of the Partnership, the General Partner, the
Investment Manager, or any of their respective Affiliates, which information the
General Partner, in its discretion, reasonably believes to be in the nature of
trade secrets or any other information the disclosure of which the General
Partner, in its discretion, believes is not in the best interests of the
Partnership, the General Partner, the Investment Manager, or any of their
respective Affiliates or their respective businesses, or could damage the
Partnership, the General Partner, the Investment Manager, or any of their
respective Affiliates or their respective businesses, or which the Partnership,
the General Partner, the Investment Manager, or any of their respective
Affiliates are required by Law or agreement with a third party to keep
confidential, including any information relating to the Partnership’s
financials, investment strategy (e.g., portfolio positions, trades and
contemplated trades), valuations, the names and addresses of each of the
Partners, their contact information and their initial and subsequent Capital
Contributions and any details regarding any arrangement the Partnership may have
with any Persons (including Other Agreements). Any and all notes, analyses,
compilations, forecasts, studies or other documents prepared by a Limited
Partner or its Representatives that contain, reflect, or are based on any of the
foregoing shall be considered Confidential Material.
1.24.    “CRS” shall mean the OECD Standard for Automatic Exchange of Financial
Account Information in Tax Matters – The Common Reporting Standard.
1.25.    “Disability” shall mean a physical or mental impairment that renders a
person unable to perform the essential functions of such person’s position even
with reasonable accommodation, and which has lasted at least 180 consecutive
days. A physician selected by a majority of the Disinterested Board Members
shall make the determination of the existence of a Disability.
1.26.    “Disabling Conduct” shall mean, with respect to any Person, such
Person’s fraud, reckless disregard, willful misconduct, Gross Negligence, a
material breach of this Agreement or the Investment Management Agreement
(unless, if such breach is reasonably capable of being cured, such material
breach is cured within 15 days of the date on which such Person receives a
notice of such material breach from a Limited Partner) or a violation of Law, as
each such action is finally determined by a court of competent jurisdiction.
1.27.    “Disinterested Board Members” shall mean the members of the Board other
than any member of the Board that is employed by the Investment Manager or any
of its Affiliates.
1.28.    “Diversification Requirement” shall have the meaning as set forth in
Section 3.5.1.4.
1.29.    “Effective Date” shall have the meaning set forth in the Recitals.
1.30.    “Ending Value” shall mean, with respect to any Fiscal Period, the value
of the Partnership’s Net Assets at the end of such Fiscal Period before
deductions for withdrawals or distributions, if any.
1.31.    “Entity Taxes” shall mean any taxes (including any interest, penalties
or additions to tax imposed in connection therewith or with respect thereto)
imposed under the BBA Rules.
1.32.    “ERISA” shall mean the U.S. Employee Retirement Income Security Act of
1974, as amended from time to time.
1.33.    “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time.
1.34.    “Excluded Investors” shall mean Limited Partners that are partners,
members or employees of the Investment Manager, the General Partner or their
Affiliates, such persons’ family members and trusts or other entities
established for the benefit of such persons or their family members and/or
established by the foregoing persons for charitable purposes.
1.35.    “Exit Transaction” shall mean, with respect to TP Re, a dissolution,
liquidation or a winding down.
1.36.    “Expenses” shall have the meaning as set forth in 8.2.1.19.
1.37.    “Exposure Multiplier” shall have the meaning as set forth in Section
8.3.1.
1.38.    “Fair Value” shall mean, with respect to any assets and liabilities
held by the Partnership, as of any time of determination hereunder, the value
determined pursuant to Section 4.2.
1.39.    “FATCA” shall mean (i) Sections 1471 through 1474 of the Code (and any
Treasury Regulations or administrative or judicial interpretations thereunder)
or similar or successor provisions; (ii) the CRS; (iii) similar legislation,
regulations or guidance enacted in any jurisdiction which seeks to implement
similar tax reporting and/or withholding tax regimes; and (iv) any treaty,
agreement with any governmental authority, or other intergovernmental agreement
related to (i), (ii) or (iii) above and any legislation, regulations or guidance
implemented in the Cayman Islands to give effect to the foregoing.
1.40.     “Final Determination” shall mean (i) with respect to U.S. federal
income taxes, a “determination” (as defined in Section 1313(a) of the Code) or
the execution of a settlement agreement with the Internal Revenue Service
(pursuant to Form 870-AD or otherwise); and (ii) with respect to taxes other
than U.S. federal income taxes, any judicial or administrative determination or
settlement that is substantially similar to a Final Determination described in
clause (i).
1.41.    “FINRA” shall mean Financial Industry Regulatory Authority, Inc.
1.42.    “First Amended and Restated Agreement” shall have the meaning set forth
in the Recitals.
1.43.    “Fiscal Period” shall mean the period beginning on the day immediately
succeeding the last day of the immediately preceding Fiscal Period (or, in the
case of the Partnership’s first Fiscal Period, the date of this Agreement) and
ending on the soonest occurring of the following:
(i)
the last day of a calendar month;

(ii)
the day immediately preceding the day on which a new Limited Partner is admitted
to the Partnership;

(iii)
the day immediately preceding the day on which a Partner makes an additional
Capital Contribution to the Partner’s Capital Account;

(iv)
the day as of which there is a withdrawal from a Partner’s Capital Account;

(v)
the date of final winding up of the Partnership in accordance with Section 9.1
of this Agreement; and

(vi)
such other date as the General Partner may determine.

1.1.    “Fiscal Year” shall mean the fiscal year of the Partnership, which shall
be the calendar year unless otherwise determined by the General Partner.
1.2.    “Former Partner” shall mean each such Person as hereafter from time to
time ceasing to be a Partner, whether voluntarily or otherwise, in accordance
with the terms of this Agreement.
1.3.    “GAAP” shall mean U.S. generally accepted accounting principles, in
effect from time to time.
1.4.    “General Partner” shall have the meaning set forth in the Recitals.
1.5.    “Governmental Authority” shall mean (i) any U.S. or non-U.S. nation or
government; (ii) any state or other political subdivision of any such nation or
government; and/or (iii) any entity exercising executive, legislative, judicial,
regulatory and/or administrative functions of or pertaining to a government,
including any self-regulatory authority (such as a stock or option exchange or
securities self-regulatory organization), governmental authority, agency,
commission, department, board or instrumentality and any court or administrative
tribunal, in any case, having jurisdiction over the affected Person or the
subject matter at issue.
1.6.    “GP Transaction” shall have the meaning as set forth in Section 8.5
hereof.
1.7.    “Gross Negligence” shall have the meaning given to such term under the
laws of the State of Delaware.
1.8.    “Guidelines” shall have the meaning as set forth in Section 6.1.6.
1.9.    “Holdco” shall have the meaning set forth in the Recitals.
1.10.    “Incentive Allocation” shall have the meaning as set forth in
Section 4.1.2.2 hereof.
1.11.    “Indemnified Parties” shall have the meaning as set forth in Section
6.5.2 hereof.
1.12.    “Initial Closing Day” shall mean August 31, 2018.
1.13.    “Interests” shall mean limited partner interests of the Partnership.
1.14.    “Intra-Month Withdrawal Date” shall have the meaning as set forth in
Section 3.5.1 hereof.
1.15.    “Investable Assets” shall have the meaning set forth in the Recitals.
1.16.    “Investment Committee” shall mean the investment committee of Holdco.
1.17.    “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended from time to time.
1.18.    “Investment Management Agreement” shall mean the Amended and Restated
Investment Management Agreement between the Investment Manager and the
Partnership dated as of February 28, 2019, as amended, modified, supplemented or
restated from time to time, pursuant to which the Investment Manager shall
provide investment management services to the Partnership.
1.19.    “Investment Manager” shall have the meaning set forth in the Recitals.
1.20.    “investment-related” shall have the meaning ascribed to such term in
the Form ADV in effect as of the date hereof.
1.21.    “IRS” shall mean the Internal Revenue Service of the United States.
1.22.    “Joint Ventures” shall have the meaning set forth in the Recitals.
1.23.    “Key Person Event” shall mean (i) the death, Disability or retirement
of Daniel S. Loeb; or (ii) the occurrence of any other circumstance in which
Daniel S. Loeb is no longer (a) directing the investment program of the
Investment Manager; or (b) actively involved in the day-to-day management of the
Investment Manager.
1.24.    “Key Personnel” shall mean Daniel S. Loeb and any other member of the
Investment Manager (or, if any such members are not individuals, the individuals
that are the ultimate beneficial owners of such members).
1.25.    “Law” shall mean any applicable law, statute, ordinance, rule,
regulation, judgment, injunction, order, treaty and/or decree of any applicable
Governmental Authority.
1.26.    “Limited Partners” shall mean each Person admitted as a limited partner
of the Partnership in accordance with this Agreement.
1.27.    “Liquidity Buffer” shall have the meaning set forth in Section 3.5.1.1.
1.28.    “Loss Recovery Account” shall have the meaning as set forth in
Section 4.1.2.3 hereof.
1.29.    “Loss Recovery Amount” shall mean any positive balance in a Loss
Recovery Account.
1.30.    “Losses” shall have the meaning set forth in Section 6.5.2.
1.31.    “LP Confidential Information” shall have the meaning set forth in
Section 12.2.
1.32.    “Majority-in-Interest” shall mean, as of any date of determination, the
Limited Partners that have in excess of 50% of the Partnership Percentages of
the Limited Partners that are entitled to consent on a matter pursuant to the
terms of this Agreement.
1.33.    “Management Fee” shall have the meaning as set forth in Section 8.3.1
hereof.
1.34.    “Managing Member” shall mean the member or members of the General
Partner or the Investment Manager designated by all the members thereof,
pursuant to their respective limited liability company agreements as in effect
from time to time, to manage the business and affairs of the General Partner and
the Investment Manager, respectively.
1.35.    “Material Adverse Effect” shall have the meaning as such term is
interpreted under the laws of the State of Delaware.
1.36.    “Memorandum Account” shall have the meaning as set forth in
Section 4.1.2.10 hereof.
1.37.    “Minimum GP Holding Level” shall have the meaning as set forth in
Section 3.1.1.
1.38.    “More Favorable Fee Rights” shall have the meaning as set forth in
Section 8.6.1 hereof.
1.39.    “More Favorable Investor Rights” shall have the meaning as set forth in
Section 8.6.2 hereof.
1.40.    “More Favorable Liquidity Rights” shall have the meaning as set forth
in Section 8.6.3 hereof.
1.41.    “Net Assets” shall mean the excess of the Partnership’s assets over its
liabilities at Fair Value.
1.42.    “Net Capital Appreciation” shall mean the excess, if any, of the Ending
Value over the Beginning Value.
1.43.    “Net Capital Depreciation” shall mean the excess, if any, of the
Beginning Value over the Ending Value.
1.44.    “Net Decrease” shall mean, for each Limited Partner with respect to any
period, the excess, if any, of (i) the Net Capital Depreciation, if any,
allocated to the Limited Partner’s Capital Account for such period pursuant to
Section 4.1.2, over (ii) the Net Capital Appreciation, if any, allocated to the
Limited Partner’s Capital Account for such period pursuant to Section 4.1.2.
1.45.    “Net Increase” shall mean, for each Limited Partner with respect to any
period, the excess, if any, of (i) the Net Capital Appreciation, if any,
allocated to the Limited Partner’s Capital Account for such period pursuant to
Section 4.1.2, over (ii) the Net Capital Depreciation, if any, allocated to the
Limited Partner’s Capital Account for such period pursuant to Section 4.1.2.
1.46.    “Notice of Dissolution” shall mean a notice of dissolution signed by
the General Partner or liquidator of the Partnership pursuant to the Partnership
Law.
1.47.    “Offshore Master Fund” shall have the meaning as set forth in
Section 8.3.1.
1.48.    “Original Agreement” shall have the meaning set forth in the Recitals.
1.49.    “Original Bermuda JV Agreement” shall have the meaning set forth in the
Recitals.
1.50.    “Original USA JV Agreement” shall have the meaning set forth in the
Recitals.
1.51.    “Other Agreements” shall mean side letters or similar separate written
agreements, the provisions of which may modify the terms of this Agreement,
including any agreement with a Limited Partner that provides for special or more
favorable rights.
1.52.    “Partners” shall mean, collectively, the Limited Partners and the
General Partner, including any Persons hereafter admitted as Partners in
accordance with this Agreement and excluding any Persons who cease to be
Partners in accordance with this Agreement.
1.53.    “Partnership” shall have the meaning set forth in the Recitals.
1.54.    “Partnership Law” shall mean the Exempted Limited Partnership Law (2018
Revision) of the Cayman Islands, as may be further amended from time to time and
any successor Law thereto.
1.55.    “Partnership Percentage” shall mean a percentage established for each
Partner on the Partnership’s books as of the first day of each Fiscal Period.
The Partnership Percentage of each Partner for a Fiscal Period shall be
determined by dividing the amount of the Partner’s Capital Account as of the
beginning of the Fiscal Period by the sum of all of the Partners’ Capital
Accounts as of the beginning of the Fiscal Period. The sum of the Partnership
Percentages for each Fiscal Period shall equal 100%.
1.56.    “Partnership Representative” shall mean for any relevant taxable year
of the Partnership to which the BBA Rules apply, the General Partner acting in
the capacity of the “partnership representative” (as such term is defined under
the BBA Rules) or such other Person as may be so designated by the General
Partner; provided that the General Partner may not designate another Person as
such without the prior written consent of TP Re.
1.57.    “Permitted Person” shall mean (i) TP Re Bermuda or TP Re USA, their
respective direct or indirect owners and subsidiaries; or (ii) Holdco and its
direct or indirect subsidiaries.
1.58.    “Person” shall mean a natural person, partnership, limited liability
company, corporation, unincorporated association, joint venture, trust, state or
any other entity or any governmental agency or political subdivision thereof.
1.59.    “Purchase Price” shall have the meaning as set forth in Section
4.1.2.10 hereof.
1.60.    “Registrar” shall mean the Cayman Islands Registrar of Exempted Limited
Partnerships appointed pursuant to the Partnership Law.
1.61.    “Relevant Affiliated Fund” shall mean any Affiliated Fund pursuing a
substantially similar investment program as the Partnership.
1.62.    “Representatives” shall mean a Limited Partner’s directors, officers,
employees, advisers, consultants, auditors, accountants, partners, members,
Affiliates, or agents, or any Affiliates of the foregoing.
1.63.    “SEC” shall mean the U.S. Securities and Exchange Commission.
1.64.    “Security” or “Securities” shall mean capital stock, depositary
receipts, shares of investment companies and mutual funds of all types,
currencies, preorganization certificates and subscriptions, interests in REITs,
swaps, warrants, bonds, notes, debentures (whether subordinated, convertible or
otherwise), commercial paper, certificates of deposit, bankers’ acceptances,
trade acceptances, contract and other claims, executory contracts,
participations therein, trust receipts, obligations of the United States, any
state thereof, non-U.S. governments and instrumentalities of any of them, shares
of beneficial interest, partnership interests and other securities of whatever
kind or nature of any Person, corporation, government or entity whatsoever,
whether or not publicly traded or readily marketable, loans, credit paper,
accounts and notes receivable and payable held by trade or other creditors, any
interest in any security, or any rights and options relating thereto, including
put and call options and any combination thereof (written by the Partnership or
others), and commodities and commodity contracts, including futures contracts
and options thereon.
1.65.    “Special Purpose Vehicle” shall have the meaning as set forth in
Section 6.1.1.2 hereof.
1.66.    “Statement” shall mean the statement of registration filed by the
General Partner on behalf of the Partnership with the Registrar in the Cayman
Islands pursuant to Section 7 of the Partnership Law.
1.67.    “Subscription Agreement” shall mean the subscription agreement
(including any schedule, exhibit or appendix thereto and any investor
questionnaire attached to such subscription agreement as completed by each
Limited Partner, together with any other information, representations,
warranties, and documentation provided from time to time by the Limited Partner)
between each Limited Partner and the Partnership pursuant to which such Limited
Partner has subscribed for and purchased Interests.
1.68.    “Tax Matters Partner” shall mean for any taxable year of the
Partnership subject to the TEFRA Rules, the General Partner acting in the
capacity of the “tax matters partner” of the Partnership (as such term was
defined in Section 6231(a)(7) of the Code under the TEFRA Rules).
1.69.    “Tax Proceeding” shall have the meaning as set forth in Section
4.1.6.2.
1.70.    “Tax Treatment” shall have the meaning as set forth in Section 4.1.6.1.
1.71.    “Taxable Year” shall mean the Partnership’s taxable year for U.S.
federal income tax purposes, as determined pursuant to Section 706 of the Code.
1.72.    “TEFRA Rules” shall mean Subchapter C of Chapter 63 of the Code
(Sections 6221 through 6234), as enacted by the U.S. Tax Equity and Fiscal
Responsibility Act of 1982, as amended from time to time, and Treasury
Regulations and other guidance promulgated thereunder, and any similar state or
local legislation, regulations or guidance; provided, however, that the TEFRA
Rules shall not include the BBA Rules.
1.73.    “Termination Event” shall have the meaning as set forth in Section 7.3
hereof.
1.74.    “Third Point Parties” shall mean the General Partner, the Investment
Manager and their respective Affiliates.
1.75.    “TP Re” shall mean, individually or collectively as the context
requires, TP Re Bermuda and TP Re USA.
1.76.    “TP Re Bermuda” shall have the meaning set forth in the Recitals.
1.77.    “TP Re USA” shall have the meaning set forth in the Recitals.
1.78.    “Trademark License Agreements” shall mean, collectively, the trademark
license agreements entered into on December 22, 2011 among the Investment
Manager, Holdco and TP Re, and the Joinder Agreement entered into on February
17, 2016 among TP Re, the Investment Manager and Third Point Re (USA) Holdings
Inc., as each may be amended, modified, supplemented or restated from time to
time.
1.79.    “Transaction Fees” shall have the meaning as set forth in Section 8.4
hereof.
1.80.    “Transfer” shall mean any transaction by which a Partner may directly,
indirectly or synthetically transfer, pledge, charge (or otherwise create a
security interest in), assign, hypothecate, sell, convey, exchange, reference
under a derivatives contract or any other arrangement or otherwise dispose of
all, or any portion, of its interest, or the economic or non-economic rights in
its interest, to any other beneficial owner or other Persons.
1.81.    “Treasury Regulations” shall mean the regulations promulgated under the
Code.
1.82.    “UCC” shall mean a committee elected by the General Partner comprised
of one or more persons unaffiliated with the General Partner. Each person
serving on the UCC shall be appointed until such person resigns or is otherwise
removed or replaced by the General Partner in its discretion. From time to time,
the General Partner may elect additional persons to serve on the UCC.
1.83.    “Unrestricted Partner” shall have the meaning as set forth in
Section 4.1.2.9 hereof.
1.84.    “USA Joint Venture” shall have the meaning set forth in the Recitals.
1.85.    “Valuation Policy” shall have the meaning as set forth in Section 4.2.1
hereof.

ARTICLE II    

Formation of Partnership

Section 2.1    Formation of the Partnership. The Partnership was formed pursuant
to the Original Agreement and was registered as an exempted limited partnership
under the Partnership Law by the General Partner pursuant to a Statement filed
with the Registrar on June 25, 2018. Such action is hereby ratified and
confirmed in all respects.

Section 2.2    Partnership Name and Address. The name of the Partnership is
“Third Point Enhanced LP.” The General Partner may change the name of the
Partnership with the prior written consent of TP Re. The principal office of the
Partnership is located at 390 Park Avenue, New York, New York 10022, or at such
other location as the General Partner in the future may designate.

Section 2.3    Registered Agent and Registered Office. The Partnership’s
registered office in the Cayman Islands is located at Walkers Corporate Limited,
Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008,
Cayman Islands. The name of its registered agent at such address is Walkers
Corporate Limited.

Section 2.4    Registration as Exempted Limited Partnership. The General Partner
shall make such filings with the Registrar in the Cayman Islands as are
necessary to continue the registration of the Partnership as an exempted limited
partnership under the Partnership Law.

Section 2.5    Purposes.
2.5.1    The Partnership is organized as a continuation of the Bermuda Joint
Venture for the purposes of investing all of the Investable Assets of TP Re
pursuant to the Guidelines and engaging in all activities and transactions as
the General Partner may deem necessary or advisable in connection with the
foregoing purpose, including to do such acts as are necessary or advisable in
connection with the maintenance and administration of the Partnership. The
Partnership may invest all or a portion of its investable capital through one or
more Special Purpose Vehicles (which in turn will invest in Securities).
2.5.2    The parties hereto acknowledge that they intend that each of the Joint
Ventures and the Partnership, as a continuation of the Bermuda Joint Venture, be
taxed as a partnership and not as an association taxable as a corporation for
U.S. federal income tax purposes. No election may be made to treat the Joint
Ventures or the Partnership as other than a partnership for U.S. federal income
tax purposes.

Section 2.6    Term of the Partnership. The term of the Partnership shall
continue until the first of the following events occurs:
2.6.1    at any time, upon the written consent of all the Limited Partners and
the General Partner;
2.6.2    within 60 days of the dissolution, entry of an order for relief or
filing of a bankruptcy petition or withdrawal of the General Partner, unless
within such 60 days not less than a Majority-in-Interest of the then-Limited
Partners appoint a successor general partner and elect to continue the business
of the Partnership; or
2.6.3    subject to the foregoing, any other event causing the mandatory winding
up and dissolution of the Partnership under the laws of the Cayman Islands.
At the end of its term, the Partnership shall be wound up and dissolved pursuant
to Article IX.

Section 2.7    Interests. The Partnership, in the General Partner’s discretion,
may in the future offer Interests and/or establish classes, sub-classes, series,
tranches or lots, in any case, with different offering terms including with
respect to, among other things, the Incentive Allocation, Management Fees,
withdrawal rights, minimum and additional subscription amounts, portfolios,
denomination of currencies, informational rights and other rights.

ARTICLE III    

Contributions to and Withdrawals from Capital Accounts

Section 3.1    Contributions of the Partners.
3.1.1    The General Partner shall maintain its Capital Account with the
Partnership at all times at a level equal to at least 10% of the aggregate of
all Partners’ Capital Accounts (the “Minimum GP Holding Level”). Prior to or
contemporaneous with accepting any Capital Contributions from prospective or
existing Limited Partners as of any Closing Day, the General Partner shall make
additional Capital Contributions in such amounts so that its Capital Account
satisfies the Minimum GP Holding Level, as adjusted based on the expected
aggregate of all Partners’ Capital Accounts after giving effect to such
prospective or existing Partners’ Capital Contributions. The General Partner
shall provide TP Re with information concerning the balance of the General
Partner’s Capital Account upon reasonable request.
3.1.2    On the Initial Closing Day, TP Re made an initial Capital Contribution
to the Partnership consisting of its Investable Assets and was admitted as a
Limited Partner. Subject to the requirements of Section 3.1.1, the General
Partner shall have the right, but not the obligation (except as set forth in
Section 3.5.8), in its discretion, to admit additional Limited Partners that are
Excluded Investors to the Partnership or accept additional Capital Contributions
from the Partners as of any Closing Day.
3.1.3    Other than the contributions of Investable Assets by TP Re on the
Initial Closing Day, contributions to the Partnership’s capital (“Capital
Contributions”) made by Limited Partners shall take the form of cash. The
General Partner may, in its discretion, however, permit Limited Partners to
contribute marketable Securities to the Partnership, subject to terms and
conditions determined by the General Partner in its discretion. In the event
that an existing Partner makes an additional Capital Contribution and/or the
General Partner offers new Interests and/or create new classes, sub-classes,
series, tranches or lots pursuant to Section 2.7, the General Partner may create
additional Capital Accounts to properly account for such additional Capital
Contributions, any new Interests offered, classes, sub-classes, series, tranches
or lots created and/or for purposes of determining the terms applicable to the
Interests, including terms relating to withdrawals set forth in this Agreement.

Section 3.2    No Interest and No Return. Except as provided in this Agreement
or by Law, no Partner shall have any right to demand or receive the return of
its Capital Contribution to the Partnership. Except as provided in this Article
III, no Partner shall be entitled to interest on any Capital Contribution to the
Partnership or on the Partner’s Capital Account.

Section 3.3    No Required Additional Capital Contributions. Except as required
under the Partnership Law and pursuant to Section 3.8, Section 6.1.3 and Section
6.7.2, no Limited Partner shall be required to make any additional capital
contributions to the Partnership.

Section 3.4    Withdrawals in General. The Interest of a Limited Partner may not
be withdrawn prior to termination of the Partnership except as provided in this
Article III, Section 6.9, Section 8.6.6, Section 8.6.7 and Section 8.6.8.

Section 3.5    Permitted Withdrawals from Capital Accounts.
3.5.1    TP Re may withdraw all or a portion of its Capital Account balance from
the Partnership effective as of any calendar month end or at the close of
business on each Wednesday during a month (or if a particular Wednesday is not a
Business Day, the immediately preceding Business Day) (each such Wednesday or
immediately preceding Business Day, an “Intra-Month Withdrawal Date”):
3.5.1.1    upon not less than three Business Days’ prior written notice to the
General Partner, only to the extent required to pay claims of cedants under TP
Re’s reinsurance agreements that are either currently outstanding or expected to
occur over the upcoming month, but only to the extent other funds of TP Re are
not available for such purpose; provided that a liquidity buffer (“Liquidity
Buffer”) of up to $25 million (with respect to TP Re Bermuda) or $10 million
(with respect to TP Re USA) (or, in each case, such other amount as may be
mutually agreed in writing between the General Partner and such Limited Partner)
shall not be considered as funds otherwise available for such purpose;
3.5.1.2    upon not less than five Business Days’ prior written notice to the
General Partner, only to the extent required to pay for reasonable operating
expenses of TP Re or to support any obligations of TP Re under any borrowing
arrangements or credit facilities (other than any obligations pursuant to
Section 3.5.1.1) of TP Re that are either currently outstanding or expected to
occur over the upcoming month, but, in each case, only to the extent other funds
of TP Re are not available for such purpose; provided that the funds retained as
the Liquidity Buffer shall not be considered as funds otherwise available for
such purpose;
3.5.1.3    upon not less than 30 days’ prior written notice to the General
Partner in connection with an Exit Transaction, such withdrawal to be effective
no later than, and conditioned upon, the approval and commencement of the
contemplated Exit Transaction;
3.5.1.4    upon not less than three Business Days’ prior written notice to the
General Partner, only in the event (A) TP Re determines a withdrawal is
necessary to maintain its BCAR above the minimum level approved by the Board or
to otherwise prevent a negative credit rating action by A.M. Best which may
include, but is not limited to, a rating downgrade, the assignment of a
“Negative Outlook” or the placement of TP Re “Under Review With Negative
Implications”; or (B) TP Re determines a withdrawal is necessary to diversify
its assets pursuant to, or to avoid any non-compliance with or adverse
consequences of, any Law, order or regulation promulgated by a Governmental
Authority (any such Law, order or regulation, a “Diversification Requirement”),
in each of clauses (A) and (B), only to the extent the Disinterested Board
Members deem it reasonable to maintain TP Re’s then existing BCAR or financial
strength rating from A.M. Best or to otherwise prevent a negative credit rating
action by A.M. Best, or take any such action considering a Diversification
Requirement, as the case may be; provided that (1) TP Re shall withdraw the
minimum amount necessary under (A) or (B); (2) in the case of (A), TP Re shall
reinvest the withdrawn funds in the Partnership when and if TP Re’s BCAR
increases above the minimum level approved by the Board and such reinvestment
shall not, in the judgment of the Disinterested Board Members, either
potentially lead to a negative rating action by A.M. Best or adversely affect
the potential reversal of a previous negative rating action by A.M. Best; and
(3) if the Investment Manager is capable of managing a portion of the assets
that would otherwise be withdrawn pursuant to (A) and (B) above, then the
Investment Manager shall have the option to match any lower fee structure that
has been offered to TP Re for the management of such assets, in which case such
assets shall continue to be managed by the Investment Manager in a manner
consistent with the maintenance of BCAR, the requirements described in such
notification from A.M. Best or the avoidance of non-compliance with, or adverse
consequences of, any Diversification Requirement; provided, however, that TP Re
agrees to seek Board approval for any new lines of business, material changes to
the composition of lines of business or material increases in premium volume
that would, independent of other factors, increase the likelihood of
non-compliance with, or adverse consequences of, a Diversification Requirement.
To the extent that there is a withdrawal from the Partnership as a result of
this Section 3.5.1.4, TP Re shall present to the Board, or a committee thereof,
on a monthly basis, an analysis of other possible solutions, corporate actions,
or other remedies to achieve an acceptable BCAR score or to address
ramifications of any Diversification Requirement such that funds may be
re-contributed to the Partnership;
3.5.1.5    with respect to TP Re Bermuda, upon not less than three Business
Days’ prior written notice to the General Partner, only to the extent required
to fund a share repurchase plan under which Holdco may effect purchases for cash
from time to time of Holdco’s common shares; provided that the amount of shares
repurchased by Holdco (whether through the use of proceeds withdrawn from the
Partnership or proceeds obtained from any other source) shall be limited to, (A)
during any calendar year, 10% of Holdco’s total shareholders’ equity as of the
end of the immediately preceding calendar year in the aggregate; and (B) $500
million in the aggregate during the period beginning on June 22, 2016 and ending
on December 31, 2021; provided further that not more than $200 million shall be
purchased at or over the book value of such common shares at the time of such
purchase; provided further that any shares purchased over the book value of such
common shares at the time of such purchase must be approved unanimously by the
Disinterested Board Members after consultation with the Investment Manager;
provided further, for purposes of computing the limitations set forth in the
foregoing clauses (A) and (B), any withdrawals made by TP Re Bermuda of its
investment in the Bermuda Joint Venture during the period beginning on June 22,
2016 and ending on the day immediately preceding the Initial Closing Date
pursuant to Section 6.2(a)(v) of the Amended Bermuda JV Agreement shall be
considered a withdrawal hereunder for purposes of determining whether such
limitations have been met;
3.5.1.6    with respect to TP Re USA, upon not less than 10 Business Days’ prior
written notice to the General Partner, only to the extent required to fund a
dividend payable directly or indirectly to Holdco; it being understood that, the
requirement to fund (or the funding of) such dividend pursuant to this
Section 3.5.1.6 shall not waive or otherwise modify TP Re’s (or any of its
Affiliate’s) obligations under Section 6.1.3;
3.5.1.7    upon not less than 10 Business Days’ prior written notice to the
General Partner, only to the extent required to directly or indirectly
contribute capital to or otherwise fund any direct or indirect subsidiaries of
Holdco; provided that such direct or indirect subsidiary becomes party to this
Agreement or a similar agreement and the creation of such subsidiary shall not
result in a substantial reduction in assets related to Holdco managed by the
General Partner or its Affiliates;
3.5.1.8    at the sole discretion of a majority of the Disinterested Board
Members, upon not less than 30 days’ prior written notice to the General Partner
in the event that the net investment performance of the Partnership has (A)(1)
incurred a loss in two successive calendar years; and (2) underperformed the S&P
500 Index by at least 1,400 basis points (14 pts) for such two successive
calendar years, taken as a whole; or (B)(1) incurred a cumulative loss of 14% or
more during any 24-month period; and (2) underperformed the S&P 500 Index by at
least 2,100 basis points (21 pts) for such 24-month period; provided that the
Limited Partner may only provide such written notice of withdrawal to the
General Partner within three months following the end of such second calendar
year or 24-month period, as applicable; provided further, that, to the extent
necessary for purposes of assessing performance for two successive calendar
years or for any 24-month period, as the case may be, in accordance with this
Section 3.5.1.8, the prior performance of the Joint Ventures for such relevant
periods shall be taken into account (in which case, for purposes of determining
whether TP Re is entitled to withdraw from the Partnership pursuant to this
Section 3.5.1.8, the performance of the Joint Venture and the Partnership shall
be evaluated using blended rates based on the numerical thresholds in this
Section 3.5.1.8 and the corresponding numerical thresholds set forth in Section
6.2(a)(vii) of the JV Agreements);
3.5.1.9    at the sole discretion of a majority of the Disinterested Board
Members, upon not less than five days’ prior written notice to the General
Partner following the occurrence of any Cause Event;
3.5.1.10    upon not less than six months’ prior written notice to the General
Partner, on (i) December 31, 2021; and (ii) thereafter, each successive three
year anniversary of such date; provided that any withdrawal pursuant to this
Section 3.5.1.10 must be a withdrawal of all of TP Re’s Capital Account; or
3.5.1.11    at the sole discretion of a majority of the Disinterested Board
Members, upon not less than five days’ prior written notice to the General
Partner in the event that the General Partner’s Capital Account ceases to meet
the Minimum GP Holding Level. TP Re’s withdrawal right under this
Section 3.5.1.11 shall be limited to such amount as is necessary so that the
General Partner’s Capital Account meets the Minimum GP Holding Level immediately
following such withdrawal.
3.5.2    Notwithstanding Section 6.1.3 or anything to the contrary in this
Agreement, in the event of a withdrawal by TP Re pursuant to Section 3.5.1.8,
Section 3.5.1.9, Section 3.5.1.11 or Section 6.9, TP Re shall have the right to
place any withdrawn assets with any investment advisor other than the Investment
Manager or its Affiliates (including, but not limited to, in any similar
arrangement as its investment in the Partnership), as may be determined by TP Re
in its sole discretion; provided, that prior to placing any such withdrawn
assets with any such investment advisor, TP Re and the General Partner hereby
agree to work together in good faith to discuss alternative arrangements so that
TP Re would continue to have its assets managed by the Investment Manager or its
Affiliates.
3.5.3    If a Limited Partner makes a withdrawal effective as of an Intra-Month
Withdrawal Date, then, (i) if there is a Net Capital Appreciation during the
calendar month during which the Intra-Month Withdrawal Date occurs, then,
notwithstanding anything to the contrary herein including the definition of
“Fiscal Period,” the definition of “Partnership Percentages” or Section 4.1.2.1,
the Partnership Percentages of all Partners shall be determined based on the
Capital Account balance of all Partners as of the beginning of such calendar
month, after reducing such Limited Partner’s Capital Account balance by the
amount withdrawn during such month (thereby reducing such Limited Partner’s
Partnership Percentage for such month and consequently its participation in the
Net Capital Appreciation during such month); and (ii) if there is Net Capital
Depreciation during the calendar month during which the Intra-Month Withdrawal
Date occurs, then, notwithstanding anything to the contrary herein including the
definition of “Fiscal Period,” the definition of “Partnership Percentages” or
Section 4.1.2.1, the Partnership Percentages of all Partners shall be determined
based on the Capital Account balance of all Partners as of the beginning of such
calendar month for that entire month (thereby ignoring and not giving effect to
the change in Partnership Percentages during such month that would have
otherwise been necessitated by clause (iv) of the definition of “Fiscal Period,”
and consequently, increasing such Limited Partner’s participation in the Net
Capital Depreciation during such month). For illustrative purposes, an example
of different scenarios appears in Schedule A.
3.5.4    The General Partner and Excluded Investors shall have the right to
withdraw amounts from their Capital Accounts at any time; provided that the
General Partner shall not withdraw any amount that would cause it to breach the
requirements set forth in Section 3.1.1. The General Partner shall promptly
notify TP Re in writing at least five Business Days prior to making any
withdrawal from the Partnership.
3.5.5    The right of any Limited Partner to withdraw or of any Limited Partner
to have distributed an amount from its Capital Account pursuant to the
provisions of this Section 3.5 is subject to Section 3.7 and the provision by
the General Partner for all Partnership liabilities and reserves established
under Section 4.3.
3.5.6    With respect to any amounts withdrawn, a withdrawing Limited Partner
does not share in the income, gains and losses resulting from the Partnership’s
activities or have any other rights or obligations as a Limited Partner after
the effective date of its withdrawal except as provided in Section 4.3, Section
6.7.2 and Section 13.2.
3.5.7    In the event that a Limited Partner shall have withdrawn from the
Partnership in full pursuant to Section 3.5 (other than in connection with
Section 3.5.1.4) or Section 6.9, (i) such Limited Partner shall no longer be
considered a Limited Partner from and after the date of such complete
withdrawal; and (ii) the provisions of this Agreement shall no longer apply to
such Limited Partner (except those provisions which by their terms apply to
Limited Partner following their withdrawal).
3.5.8    In the event that TP Re requests a full withdrawal from the
Partnership, (i) at least one Excluded Investor shall maintain a Capital Account
balance of at least $1.00 until after such time as TP Re has fully withdrawn
from the Partnership; or (ii) if there are no Limited Partners other than TP Re
at the time of TP Re’s withdrawal request, then the General Partner shall cause
at least one Excluded Investor to be admitted to the Partnership as a Limited
Partner and cause such Excluded Investor to maintain a Capital Account balance
of at least $1.00 until after such time as TP Re has fully withdrawn from the
Partnership.

Section 3.6    Payment of Withdrawal Proceeds.
3.6.1    Withdrawal proceeds shall generally be paid to the withdrawing Limited
Partner in cash by wire transfer or such other permissible method. Withdrawal
proceeds in respect of any withdrawal shall be paid within 10 Business Days
following the applicable withdrawal date or as soon as practicable thereafter.
3.6.2    The General Partner shall make all reasonable efforts to make
distributions in cash in connection with a Partner’s withdrawal of capital from
the Partnership or otherwise. Notwithstanding the foregoing, in the unlikely
event that the General Partner determines, in its discretion, that it is unable
to liquidate a sufficient portion of the Partnership’s portfolio in order to
satisfy any distribution to the Partners in full and in cash without materially
adversely affecting the Affiliated Funds, then the General Partner may, in its
discretion, make distributions in-kind and choose which Securities or other
assets or liabilities of the Partnership to distribute in-kind. If the
Partnership proposes to make a distribution in-kind, unless a Partner consents,
and subject to Section 4.1.2.9 and Section 4.1.2.10, such distribution shall
include no more of any particular Security or other asset or liability than the
Partner’s share of such Security or asset or liability determined on a pro rata
basis based on such Partner’s Partnership Percentage (i.e., as if determined on
a “look-through” basis). Subject to Section 4.1.2.9 and Section 4.1.2.10, in the
event that a Partner consents to receiving a distribution in-kind that is
greater than its pro rata share of such Security or asset or liability based on
such Partner’s Partnership Percentage, then such non pro rata distribution
in-kind shall only be made if the Partnership is not materially adversely
affected by such distribution in-kind.
3.6.3    If a distribution is made in-kind in connection with a Partner’s
withdrawal of capital from the Partnership, then on the withdrawal date, the
General Partner shall (i) determine the Fair Value of such in-kind proceeds and
adjust the Capital Accounts of all Partners upwards or downwards to reflect the
difference between the book value and the Fair Value thereof, as if such gain or
loss had been recognized upon an actual sale of such in-kind proceeds on such
date and allocated pursuant to Section 4.1.2; and (ii) reduce the Capital
Account(s) of the distributee Partner by the Fair Value of such in-kind proceeds
distributed (or to be distributed) to such Partner. In-kind distributions made
pursuant to Section 3.6.2, this Section 3.6.3 or Section 9.1 may be comprised
of, among other things, interests in trading vehicles or Special Purpose
Vehicles holding the actual investment or participations in the actual
investment or participation notes (or similar derivative instruments), which
provide a return with respect to certain Securities or other assets or
liabilities of the Partnership. The holders of interests in a Special Purpose
Vehicle shall bear the expenses of such Special Purpose Vehicle.

Section 3.7    Limitations on Withdrawal.
3.7.1    No Partner may withdraw any amounts from its Capital Account in excess
of the positive balance of its Capital Account.
3.7.2    Any of the conditions relating to withdrawals pursuant to the
provisions of this Article III or otherwise as set out in this Agreement
(including the notice periods and lock-up periods) may, in good faith and in a
manner that is not materially prejudicial to the Partnership, be waived or
reduced by the General Partner, in its discretion, from time to time, subject to
such terms and conditions deemed appropriate to the General Partner, with
respect to one or more Limited Partners without notice to, or the consent of,
the other Limited Partners.

Section 3.8    Withholding Taxes. The General Partner may withhold taxes from
any distribution in respect of withdrawal proceeds or with respect to any
allocation to any Partner or Former Partner or otherwise with respect to any
Partner or Former Partner to the extent required by the Code or any other
applicable Law. If the amount of such taxes is greater than such Capital Account
balance and/or any such distributable amounts, then such Partner or Former
Partner shall pay the amount of such excess to the Partnership. Neither the
Partnership nor the General Partner shall be liable for any excess withholding
tax withheld (directly or indirectly) in respect of any Partner or Former
Partner, and, in the event of over-withholding, a Partner or Former Partner’s
sole recourse shall be to apply for a refund from the appropriate taxing
authority.

ARTICLE IV    

Capital Accounts and Allocations

Section 4.1    Capital Accounts.
4.1.1    A “Capital Account” shall be established for each Partner as of the
first day of each Fiscal Period. For the Fiscal Period during which a Partner is
admitted to the Partnership, the Partner’s Capital Account shall initially equal
the Partner’s initial Capital Contribution. For each Fiscal Period after the
Fiscal Period in which a Partner is admitted to the Partnership, the Partner’s
Capital Account shall initially equal the sum of the amount of the Partner’s
Capital Account as finally adjusted for the immediately preceding Fiscal Period
in accordance with the provisions of this Article IV of the Agreement, increased
by the amount of any additional Capital Contribution made by the Partner as of
the first day of the Fiscal Period and reduced by (i) the amount of any
withdrawal made by the Partner pursuant to Article III and Section 6.9 of this
Agreement; and (ii) the Management Fee charged to the Partner’s Capital Account.
In the event that a Partner Transfers its Interest in accordance with the
provisions of Section 7.4 of this Agreement, the purchaser, assignee or
successor‑in‑interest shall acquire the Capital Account (or the portion of the
Capital Account attributable to the Interest conveyed) regardless of whether the
purchaser, assignee or successor‑in‑interest becomes a Partner.
4.1.2    Allocation of Net Capital Appreciation or Net Capital Depreciation.
4.1.2.1    At the end of each Fiscal Period, the Capital Account of a Partner
(including the General Partner) for such Fiscal Period shall be adjusted by
crediting (in the case of Net Capital Appreciation) or debiting (in the case of
Net Capital Depreciation) the Net Capital Appreciation or Net Capital
Depreciation, as the case may be, to the Capital Accounts of all of the Partners
(including the General Partner) in proportion to their respective Partnership
Percentages.
4.1.2.2    Subject to Section 4.1.2.3 and Section 4.1.2.8, at the end of each
Fiscal Year of the Partnership, 20% of the result of (x) the Net Increase, if
any, allocated to a Limited Partner’s Capital Account for such Fiscal Year,
minus (y) the Management Fee debited from such Capital Account for such Fiscal
Year, minus (z) such Partner’s Loss Recovery Account balance for such Fiscal
Year, shall be reallocated to the General Partner (the “Incentive Allocation”).
The General Partner, in its discretion, may elect to reduce, waive or calculate
differently the Incentive Allocation, with respect to any Limited Partner.
4.1.2.3    There shall be established on the books of the Partnership for the
Capital Account of each Limited Partner a memorandum loss recovery account (a
“Loss Recovery Account”), the opening balance of which shall initially be zero
or, if applicable, such greater value as provided under Section 4.1.2.4, Section
4.1.2.5(ii) or Section 4.1.2.6(ii). At each date that an Incentive Allocation
with respect to a Capital Account is to be determined, the balance in the Loss
Recovery Account attributable to such Capital Account shall be adjusted as
follows: FIRST, if, in the aggregate, Net Decrease has been allocated to such
Capital Account since the immediately preceding date as of which a calculation
of an Incentive Allocation was made (other than an Incentive Allocation made
upon a withdrawal prior to the end of the Fiscal Year), (or if no calculation
has yet been made with respect to such Capital Account, since it was
established), there shall be added to such Loss Recovery Account an amount equal
to such Net Decrease; and SECOND, if there is Net Increase (before any Incentive
Allocation) with respect to such Capital Account in a Fiscal Year, any Loss
Recovery Amount carried over to that year shall be reduced (but not below zero)
by the amount of such Net Increase. Solely for purposes of this Section 4.1.2.3,
in determining the Loss Recovery Account attributable to a Capital Account, Net
Increase and Net Decrease for any applicable period generally shall be
calculated by taking into account the amount of the Management Fee, if any,
deducted from such Capital Account for such period.
4.1.2.4    In the event that a Limited Partner with an unrecovered balance in a
Loss Recovery Account withdraws all or a portion of such Capital Account, the
unrecovered balance in such Loss Recovery Account as of the withdrawal date
shall be reduced as of the beginning of the next Fiscal Period by an amount
equal to the product obtained by multiplying the balance in such Limited
Partner’s Loss Recovery Account by a fraction, the numerator of which is the
amount of the withdrawal made by such Limited Partner as of the last day of the
prior Fiscal Period and the denominator of which is the balance in such Limited
Partner’s Capital Account as of the last day of the prior Fiscal Period (prior
to the withdrawal made by the Partner as of the last day of the Fiscal Period).
Additional Capital Contributions shall not affect any Partner’s Loss Recovery
Account, except that if a Limited Partner that is a Permitted Person makes a
Capital Contribution as of any Closing Day, then, as of such Closing Day, an
amount equal to the product obtained by multiplying (A) the aggregate amount, if
any, that had been deducted from the Loss Recovery Accounts of Limited Partners
that are Permitted Persons in connection with withdrawals made under Section 3.5
by such Limited Partners during the nine-month period preceding such Closing Day
(excluding any deduction for which a credit has been made pursuant to this
Section 4.1.2.4) by (B) the lesser of (x) one and (y) a fraction, the numerator
of which is the amount of the Capital Contribution, and the denominator of which
is the aggregate amount withdrawn under Section 3.5 by Limited Partners that are
Permitted Persons during such preceding nine-month period (excluding any
withdrawal for which a Loss Recovery Account deduction had not been made at the
time of the withdrawal because there was no positive balance in the Loss
Recovery Account at the time of such withdrawal and any withdrawal in
consideration of which a credit has been made pursuant to this Section 4.1.2.4)
shall, in the discretion of the Investment Manager, either be: (a) credited to
the Loss Recovery Accounts of the Limited Partners that made the relevant
withdrawals, pro rata based on the amounts deducted from their respective Loss
Recovery Accounts in connection with such relevant withdrawals and for which a
credit has not yet been made pursuant to this Section 4.1.2.4; or (b) credited
to the Loss Recovery Account of the Limited Partner making the Capital
Contribution.
4.1.2.5    In the event that a Limited Partner that is a Permitted Person
Transfers all or any portion of its Interest in accordance with Section 7.4 to a
transferee that is a Permitted Person, then (A) no Incentive Allocation shall be
calculated and allocated in respect of the Interest being transferred (unless
the date of the Transfer is a Fiscal Year-end); and (B) any unrecovered balance
in the transferor’s Loss Recovery Account associated with the Transferred amount
(as determined in accordance with the calculation in the first sentence of
Section 4.1.2.4 as if such Transferred amount had been withdrawn) shall, in the
discretion of the Investment Manager, either be: (i) preserved in the Loss
Recovery Account of the Transferring Limited Partner as if such amount had not
been Transferred; or (ii) transferred into the Loss Recovery Account of the
transferee Limited Partner.
4.1.2.6    The Capital Contribution by TP Re of all Investable Assets from the
Joint Ventures to the Partnership on the Initial Closing Day was not considered
a withdrawal and contribution with respect to the determination of the Incentive
Allocation. Likewise, except as provided in this Section 4.1.2.6, the Loss
Recovery Account was not adjusted in connection with the contribution of the
Investable Assets made on such date. However, with respect to each of TP Re
Bermuda and TP Re USA, (i) the determination of Incentive Allocation for the
calendar year ending December 31, 2018, was calculated based on the aggregate
performance of such Limited Partner’s Joint Venture (but disregarding the
Collateral Assets held in each Joint Venture) and the applicable performance of
each of their respective Capital Accounts during the calendar year ending
December 31, 2018 (i.e., January 1 – December 31, 2018); and (ii) if, at the
time of such Limited Partner’s Capital Contribution of Investable Assets to the
Partnership, the “Loss Recovery Accounts” (as defined under the applicable
Amended JV Agreement) associated with the Investable Assets being contributed by
such Limited Partner had a positive balance, the balance of the Limited
Partner’s Loss Recovery Account was credited with such amount at such time.
4.1.2.7    In the event that the Partnership is dissolved on a date other than
at the end of a Fiscal Year, then, for purposes of determining the Incentive
Allocation, Net Increase and Net Decrease, as the case may be, shall be
determined through the termination date as if such date were the end of the
Fiscal Year.
4.1.2.8    If a Limited Partner withdraws all or a portion of its Capital
Account on a date other than at the end of a Fiscal Year, then Net Increase and
Net Decrease, as the case may be, allocable to such Capital Account shall be
determined through the withdrawal date as if such date were the end of the
Fiscal Year, and an Incentive Allocation with respect to the portion of the
Capital Account withdrawn shall be allocated as if such withdrawal date were the
end of a Fiscal Year.
4.1.2.9    In the event the General Partner determines that, based upon any tax,
regulatory or other considerations as to which the General Partner and any
Limited Partner agree, such Partner should not participate (or should be limited
in its participation) in the Net Capital Appreciation or Net Capital
Depreciation, if any, attributable to trading in any Security, type of Security
or any other transaction, the General Partner may allocate such Net Capital
Appreciation or Net Capital Depreciation only to the Capital Accounts of
Partners to whom such considerations or reasons do not apply (or may allocate to
the Capital Account to which such considerations or reasons apply, the portion
of such Net Capital Appreciation or Net Capital Depreciation attributable to
such Capital Account’s limited participation in such Security, type of Security
or other transaction). In addition, if for any of the reasons described above,
the General Partner determines that a Partner should have no interest whatsoever
in a particular Security, type of Security or transaction, then, subject to such
Partner’s consent (which shall not be required for a Security, type of Security
or transaction that could generate income that is effectively connected with the
conduct of a trade or business in the United States (including U.S. real estate
assets) and can be specially allocated pursuant to Section 6.1.2.2), the
interests in such Security, type of Security or transaction may be set forth in
a separate memorandum account in which only the Partners having an interest in
such Security, type of Security or transaction (any such Partner, for such
Security, type of Security or transaction, being referred to as an “Unrestricted
Partner”) shall have an interest and the Net Capital Appreciation and Net
Capital Depreciation for each such memorandum account shall be separately
calculated.
4.1.2.10    At the end of each Fiscal Period during which a memorandum account
created pursuant to Section 4.1.2.9 (a “Memorandum Account”) was in existence
(or during which an interest in particular Securities was otherwise allocated
away from one or more Limited Partners), the Capital Account of each
Unrestricted Partner may be debited pro rata in accordance with the Capital
Accounts of all Unrestricted Partners at the opening of such Fiscal Period in an
amount equal to the interest that would have accrued on the amount used to
purchase the Securities attributable to the Memorandum Account (the “Purchase
Price”) had the Purchase Price earned interest at the rate per annum being paid
by the Partnership from time to time during the applicable Fiscal Period for
borrowed funds, or, if funds have not been borrowed by the Partnership during
such Fiscal Period, at the interest rate per annum that the General Partner
determines would have been paid if funds had been borrowed by the Partnership
during such Fiscal Period. The amount so debited shall then be credited to the
Capital Accounts of all of the Partners in accordance with their Partnership
Percentages.
4.1.2.11    The General Partner may elect to have the Incentive Allocation
reallocated to it (or to any of its Affiliates) at the level of any Special
Purpose Vehicle through which the investment program of the Partnership is being
effectuated without receiving consent from existing Limited Partners, for so
long as such election does not result in any material adverse consequences to
the Limited Partners.
4.1.3    Amendment of Incentive Allocation. The General Partner shall have the
right to amend, without the consent of the Limited Partners, Section 4.1.2 so
that the Incentive Allocation therein provided conforms to any applicable
requirements of the SEC and other regulatory authorities or to address any
change in Law that affects the tax treatment of the Incentive Allocation or any
income allocated to the General Partner, its Affiliates or any Person providing
management and/or administrative services to the Partnership; provided, however,
that no such amendment shall increase the Incentive Allocation that otherwise
would be made with respect to a Capital Account or result in any material
adverse consequences to the Limited Partners. The Partnership shall not bear any
expenses related to effecting any changes to the provisions relating to the
Incentive Allocation as provided in this Section 4.1.3.
4.1.4    Allocations for Tax Purposes.
4.1.4.1    For each fiscal year, items of income, deduction, gain, loss or
credit shall be allocated for U.S. federal income tax purposes among the
Partners in such manner as the General Partner, in its discretion, determines
reasonably reflects amounts credited or debited to each Partner’s Capital
Account for the current and prior fiscal years (or relevant portions thereof).
4.1.4.2    Notwithstanding the foregoing, the General Partner shall be entitled,
in its discretion, to specially allocate items of income and gain (or loss and
deduction) to Partners who withdraw all or a portion of their Capital Account
during any Fiscal Year in a manner designed to ensure that each withdrawing
Partner is allocated income or gain (or loss or deduction) in an amount equal to
the difference between that Partner’s Capital Account balance (or portion
thereof being withdrawn) at the time of the withdrawal and the tax basis for its
interest in the Partnership at that time (or proportionate amount thereof),
determined, in all cases, (x) with regard to deemed distributions and
contributions under Section 752 of the Code; and (y) without regard to any
adjustments that have been made to the tax basis of the withdrawing Partner’s
interest in the Partnership as a result of any withdrawals or assignment of its
interest in the Partnership prior to the withdrawal (other than the original
issue of the interest in the Partnership), including by reason of death.
4.1.4.3    The provisions of this Section 4.1.4 are intended to comply with
Treasury Regulation Section 1.704-1(b) and shall be interpreted and applied in a
manner consistent with such Treasury Regulation. In furtherance of the
foregoing, the provisions of Section 704 and the Treasury Regulations thereunder
addressing qualified income offset, minimum gain chargeback requirements and
allocations of deductions attributable to nonrecourse debt and partner
nonrecourse debt (as defined in Treasury Regulation Section 1.704-2(b)(4)), are
hereby incorporated by reference.
4.1.5    Certain Actions. Notwithstanding any other provision of this Agreement,
(i) each Partner shall, and shall cause each of its Affiliates and transferees
to, take any action requested by the General Partner, and the General Partner
may take any reasonable action, to ensure that the fair market value of any
Interest that is transferred in connection with the performance of services is
treated for U.S. federal income tax purposes as being equal to the “liquidation
value” (within the meaning of Proposed Treasury Regulation Section 1.83‑3(l)) of
that Interest (and that each such Interest is afforded pass‑through treatment
for all applicable U.S. federal, state or local income tax purposes); and
(ii) without limiting the generality of the foregoing, to the extent required in
order to attain or ensure such treatment under any applicable Law, Treasury
Regulation, IRS Revenue Procedure, IRS Revenue Ruling, IRS Notice or other
guidance governing partnership interests transferred in connection with the
performance of services, such action may include authorizing and directing the
Partnership or the General Partner to make any election, agreeing to any
condition imposed on such Partner, its Affiliates or its transferees, executing
any amendment to this Agreement or other agreements, executing any new
agreement, making any tax election or tax filing, and agreeing not to take any
contrary position.
4.1.6    Tax Treatment.
4.1.6.1    Except with regard to the Tax Treatment, each Partner agrees not to
treat, on any income tax return or in any claim for a refund, any item of
income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item pursuant to the terms of this Agreement unless otherwise
required by a Final Determination after such Partner uses its commercially
reasonable efforts to uphold the treatment of the item in a manner consistent
with the terms of this Agreement.  The Partners shall (i) treat the Partnership
as a partnership for U.S. federal income tax purposes; (ii) treat the
transactions completed by this Agreement as an “assets-over” partnership merger
of the USA Joint Venture into the Bermuda Joint Venture under Treasury
Regulation Section 1.708-1(c)(3)(i) in which the Bermuda Joint Venture is
treated as the “continuing partnership” and the USA Joint Venture is treated as
liquidating and distributing its interest in the Bermuda Joint Venture to its
partners in liquidation; (iii) treat the Partnership as a continuation of the
Bermuda Joint Venture; and (iv) treat the Incentive Allocation as a partnership
profits interest for U.S. tax purposes as contemplated by this Agreement
(clauses (i) through (iv), the “Tax Treatment”).
4.1.6.2    Notwithstanding the foregoing, the Partners shall not take any
position inconsistent with the Tax Treatment.  If a claim, action or proceeding
(a “Tax Proceeding”) is brought by the Internal Revenue Service or other taxing
authority against a Partner or the Partnership (or either of the Joint Ventures)
challenging the Tax Treatment, such Partner shall provide prompt written notice
to the General Partner of such Tax Proceeding and the General Partner shall be
entitled to assume the defense of, and control all matters with regard to, such
Tax Proceeding as it relates to the Tax Treatment.  The General Partner shall
use reasonable efforts to keep such Partner apprised of the status of such Tax
Proceeding.  No Partner may settle a Tax Proceeding inconsistent with the Tax
Treatment contemplated by this Agreement unless the General Partner fails to
assume or maintain the defense of the Tax Proceeding as contemplated by this
Section 4.1.6.2, or the General Partner provides express prior written consent. 
In the event the General Partner exercises its right to assume control of the
defense, the Partner that is the subject of such Tax Proceeding shall reasonably
cooperate with the General Partner in such defense and make available to the
General Partner witnesses, pertinent records, materials and information in its
possession or under its control relating thereto as are reasonably requested by
the General Partner.

Section 4.2    Valuation.
4.2.1    The Partnership’s assets and liabilities shall be valued as of the
close of business on the last day of each month, in each case in accordance with
the Investment Manager’s valuation policy and procedures, as may be amended from
time to time (the “Valuation Policy”). The General Partner shall cause the
Investment Manager to provide a copy of its Valuation Policy to any Limited
Partner upon request by such Limited Partner and to notify the Limited Partners
of any changes to the Valuation Policy.
4.2.2    All values assigned to Securities, other assets and liabilities in
accordance with the procedures set forth in the Valuation Policy shall be final.

Section 4.3    Liabilities; Reserves. The Partnership’s liabilities shall be
determined in accordance with GAAP, and shall include the establishment of such
reserves for estimated accrued expenses and contingencies as the General Partner
may deem advisable; provided, however, that the General Partner may provide
reserves and holdbacks for estimated accrued expenses, liabilities or
contingencies, including general reserves and holdbacks for unspecified
contingencies (even if such reserves or holdbacks are not required by GAAP). All
such reserves or holdbacks could reduce the amount of distribution on
withdrawal. Such reserves or holdbacks may be invested or maintained in a manner
deemed appropriate by the General Partner. Any holdback shall be applied equally
and equitably to all Capital Accounts that are subject to the expenses,
liabilities and contingencies for which such holdback was established. Upon the
determination of the General Partner that such holdback is no longer needed, the
remainder (if any) of the holdback, and the estimated interest that the
Partnership earned thereon or is attributed thereto (in each case, if any) shall
be distributed or credited, as applicable, to the Capital Accounts for which
such holdback was established. Limited Partners shall be provided upon request
the nature and amount of any holdback that is not otherwise required by GAAP.

Section 4.4    Determination by General Partner of Certain Matters. All matters
concerning the valuation of Securities, the allocation of profits, gains and
losses among the Partners, the taxes on profits, gains and losses, and
accounting procedures, not specifically and expressly provided for by the terms
of this Agreement, shall be determined in good faith by the General Partner,
whose determination shall be final, binding and conclusive on all of the
Partners. The General Partner shall have the power to make all tax elections and
determinations for the Partnership, and to take any and all action necessary
under the Code or other applicable Law to effect those elections and
determinations. All such elections and determinations by the General Partner
shall be final, binding and conclusive upon all Partners.

ARTICLE V    

Records, Accounting and Reports, Partnership Funds

Section 5.1    Records and Accounting.
5.1.1    Proper and complete records and books of account of the Partnership’s
business shall be maintained at the Partnership’s principal place of business or
at such other place as may be determined by the General Partner. Unless
determined otherwise by the General Partner, in its discretion, the books and
records of the Partnership shall be kept pursuant to the accrual method of
accounting, which shall be the method of accounting followed by the Partnership
for U.S. federal income tax purposes.
5.1.2    Except as otherwise expressly provided in this Agreement, no Limited
Partner shall have any right to inspect the register of limited partners or to
obtain any information contained in the books and records of the Partnership
(whether kept by the General Partner, the Investment Manager, the Administrator
or any other Person), including, without limiting the generality of any of the
foregoing, any Confidential Material and any information relating to any other
Limited Partner or the Partnership’s trading activity. Notwithstanding the
foregoing, (i) each Limited Partner shall have the right to inspect the register
of limited partners and the books and records of the Partnership during
customary business hours at the principal place of business of the Partnership
or such other location where such books and records are maintained pursuant to
Section 5.1.1 solely for purposes of confirming such Limited Partner’s status as
a Limited Partner or investment in the Partnership; and (ii) the General Partner
shall afford to TP Re’s auditors reasonable access during customary business
hours to the foregoing information maintained in the books and records of the
Partnership so long as (x) such information pertains to such Limited Partner’s
investment in the Partnership; and (y) TP Re’s auditors are subject to the
confidentiality obligations set forth in Section 12.1.
5.1.3    The General Partner shall retain (or arrange for the retention), for a
period of at least seven years, copies of any documents generated or received by
the General Partner in the ordinary course of business pertaining to the assets
of the Partnership or to the compensation payable to the General Partner and the
Investment Manager, which shall include, at the very least, documents required
to be kept in accordance with applicable Law.

Section 5.2    Independent Audit. The records and books of account of the
Partnership shall be audited as of the end of each Fiscal Year by independent
certified public accountants selected by the General Partner in its discretion.
The General Partner shall promptly notify the Limited Partners of any
resignation of, or replacement of, the Partnership’s independent certified
public accountants.

Section 5.3    Tax Information. Within 90 days after the end of each Taxable
Year (or as soon thereafter as is reasonably practicable), the General Partner
shall cause to be delivered to each Person who was a Partner at any time during
that Taxable Year all information necessary, at the discretion of the General
Partner, for the preparation of the Partner’s U.S. federal income tax returns,
including a Form 1065/Schedule K‑1 statement showing the Partner’s share of Net
Increase or Net Decrease, deductions and credits for the year for U.S. federal
income tax purposes, and the amount of any distributions made to or for the
account of the Partner pursuant to this Agreement.

Section 5.4    Annual Reports to Current Partners. The Partnership shall furnish
to each Limited Partner, with respect to each Fiscal Year an annual consolidated
audited financial statement of the Partnership as of the end of, and for, such
Fiscal Year prepared in accordance with GAAP and audited by the independent
certified public accountants selected by the General Partner in accordance with
Section 5.2.  The Partnership shall provide a draft of such statement by
February 15 of the immediately following Fiscal Year and the final audited
statement by February 25 of such immediately following Fiscal Year.

Section 5.5    Investment Committee Meeting. At the commercially reasonable
request of TP Re, and subject to reasonable prior notice, the General Partner
shall cause the Investment Manager to make one of its representatives available
to meet with the Investment Committee (in person or telephonically) to report on
the Partnership’s activities and discuss the Investment Manager’s investment
outlook.

Section 5.6    Reporting. The General Partner shall provide the information set
forth on Exhibit B with the frequency stated therein.

Section 5.7    Tax Returns. The General Partner shall cause tax returns for the
Partnership to be prepared and timely filed (taking into account extensions)
with the appropriate authorities, and shall determine which items of cash outlay
are to be capitalized or treated as current expenses.

ARTICLE VI    

Rights and Duties of the General Partner

Section 6.1    Management Power.
6.1.1    The General Partner shall have exclusive management and control of the
business of the Partnership. Except as expressly provided in this Agreement, the
authority of the General Partner to manage and control the day-to-day business
of the Partnership shall be exercised by the Managing Member, and all decisions
regarding the day‑to‑day management and affairs of the Partnership shall be made
by the Managing Member on behalf of the General Partner (whether or not this
Agreement specifies that the General Partner or the Managing Member is
authorized to make such decision). The General Partner shall, except as provided
in this Agreement, have the rights and power to manage and administer the
affairs of the Partnership and conduct the business of the Partnership. Except
as otherwise expressly provided in this Agreement, the General Partner is
granted the right, power and authority to undertake on behalf of the Partnership
all actions that, in its sole judgment, are necessary, suitable, proper or
desirable to carry out its duties and responsibilities, including the right,
power and authority from time to time to take the following actions at the
expense of, in the name of, and, on behalf of, the Partnership:
6.1.1.1    To acquire, trade, hold, encumber, sell, lease, exchange, purchase,
transfer, invest, mortgage, pledge, charge, dispose of and otherwise deal with,
on margin or otherwise, Securities (including to acquire “long” positions or
“short” positions and to make purchases or sales increasing, decreasing or
liquidating the position or changing from a “long” position to a “short”
position or from a “short” position to a “long” position, without any limitation
as to the frequency of the fluctuation in such positions or as to the frequency
of the changes in the nature of the positions), commodities and commodities
contracts, including futures contracts, forwards, options and swaps thereon, and
other assets of the Partnership, and to exercise all rights, powers, privileges
and other incidents of ownership or possession with regard to Securities,
including voting rights, at prices and upon terms deemed to be in the best
interests of the Partnership, and to engage in any other activities and
transactions that may be necessary, suitable or proper for the accomplishment of
or in furtherance of, any of the foregoing objects and purposes and to do any
and all other acts and things incidental or appurtenant to or arising from or
connected with any of such objects and purposes;
6.1.1.2    To organize one or more corporations or other entities to invest, in
Securities or participations in Securities, or to hold record title of, or as
nominee for the Partnership of, Securities or funds of the Partnership (each
such entity, a “Special Purpose Vehicle”);
6.1.1.3    To incur all expenditures permitted by this Agreement;
6.1.1.4    To engage any and all agents, managers, consultants, advisors,
including the Investment Manager, independent contractors, attorneys, the
Administrator, accountants and other Persons necessary or appropriate to carry
out the business of the Partnership, and to pay fees, expenses and other
compensation to such Persons, and provide for the exculpation and/or
indemnification of such Persons by the Partnership, including such Persons or
firms that may be Limited Partners or Affiliates of the General Partner or its
principals or employees;
6.1.1.5    To admit new Limited Partners to the Partnership, pursuant to and
subject to the terms of Article III of this Agreement;
6.1.1.6    To enter into Other Agreements with Limited Partners containing such
terms and conditions as determined by the General Partner;
6.1.1.7    To assist the Partnership with investor relations services, including
communications from the Partnership to the Limited Partners and prospective
investors;
6.1.1.8    To the extent that funds of the Partnership are, in the General
Partner’s judgment, not required for the conduct of the Partnership’s business,
to invest the excess funds;
6.1.1.9    To pay, extend, renew, modify, adjust, submit to arbitration,
prosecute, defend or compromise, upon terms that the General Partner may in its
discretion determine and upon evidence that it deems sufficient, any obligation,
suit, liability, cause of action or claim, including taxes, either in favor of
or against the Partnership;
6.1.1.10    To make, execute, and deliver any and all documents of transfer and
conveyance and any and all other instruments and agreements that may be
necessary or appropriate to carry out the powers granted in this Agreement;
6.1.1.11    To open, maintain, conduct and close accounts, including margin and
custodial accounts, with brokers and bank accounts, and to draw checks or other
orders for the payment of money by the Partnership;
6.1.1.12    If the General Partner deems registration, qualification or
exemption necessary or desirable, to cause the Partnership to comply with all
applicable provisions of Law, including the registration or qualification of the
Partnership under the Laws of any applicable jurisdiction or the obtainment of
exemptions under such Laws;
6.1.1.13    To engage in hedging and/or interest exchange agreement transactions
on behalf of or for the direct or indirect benefit of the Partnership through
the purchase and sale of: contracts for future delivery of bank certificates of
deposit; securities issued or guaranteed by the United States Government and its
agencies and instrumentalities, such as United States treasury bonds, notes, and
bills, and mortgage‑backed securities issued by the Government National Mortgage
Association; other interest‑bearing negotiable instruments; and other financial
futures contracts, financial options contracts and other Securities whether in
existence now or in the future;
6.1.1.14    To lend, either with or without security, any Securities, funds or
other properties of the Partnership, to borrow or raise funds, without limit as
to the amount or manner and time of repayment, and to issue, accept, endorse and
execute promissory notes, drafts, bills of exchange, warrants, bonds, debentures
or other negotiable or non-negotiable instruments and evidences of indebtedness,
to secure the payment of such or other obligations of the Partnership by
mortgage upon, or pledge, or charge, hypothecation or guarantee of, all or any
part of the property of the Partnership, whether owned or acquired thereafter
and to execute and record financing statements in connection with perfecting any
such security interests of the Partnership, as applicable;
6.1.1.15    To acquire, enter into, and pay for any contract of insurance that
the General Partner in its discretion deems necessary and proper for the
protection of the Partnership, for the conservation of the assets of the
Partnership, or for any purposes beneficial to the Partnership;
6.1.1.16    To enter into, make, perform, execute, amend, supplement,
acknowledge and deliver any and all contracts, agreements, licenses,
undertakings or other instruments and to engage in any kind of activity
necessary, proper or desirable to carry out the purposes of the Partnership;
6.1.1.17    To assist the Partnership with any legal, compliance, tax or
regulatory filings;
6.1.1.18    To make any securities filings on behalf of the Partnership or TP Re
relating to any of the investment activities of the Partnership;
6.1.1.19    To direct or permit the Investment Manager to enter into direct or
indirect sub-advisory arrangements or otherwise delegate the investment
management authority over the Partnership to any other Person; provided,
however, that management, control and conduct of the activities of the
Partnership shall remain the responsibility of the General Partner; provided
further, that in the case of any delegate that is an Affiliate of the Investment
Manager, the Partnership shall not bear any additional fees or performance-based
compensation in connection with such arrangement or be subject to any expenses
not consistent with this Agreement; provided further, that the General Partner
may not direct or permit the Investment Manager to engage any delegate who is
not an Affiliate of the Investment Manager, unless (i) the Investment Manager
effectuates such delegation on the same terms and conditions as the Affiliated
Funds; (ii) any such delegation is subject to the same limitations and
restrictions set forth in this Agreement (including the Guidelines) and the same
standard of care as if performed directly by the Investment Manager or General
Partner; (iii) the Investment Manager conducted appropriate due diligence on the
delegate (including with respect to such delegate’s investment professionals,
operations, regulatory compliance and prior performance); (iv) the Investment
Manager retains the authority and responsibility to monitor and review the
performance of the delegate and to terminate any arrangement with the delegate;
and (v) the Investment Manager has sought “most favored nations” treatment of
any investment by the Partnership with such delegate;
6.1.1.20    To make all tax elections and determinations for the Partnership,
and to take any and all action necessary under the Code or other applicable Law
to effect those elections and determinations;
6.1.1.21    To be or to designate a Partnership Representative for all purposes
under the Code;
6.1.1.22    To combine purchase or sale orders on behalf of the Partnership with
orders for Affiliated Funds, and allocate the securities or other assets so
purchased or sold, on an average price basis, among the Partnership and such
Affiliated Funds;
6.1.1.23    To enter into arrangements with brokers to open “average price”
accounts wherein orders placed during a trading day are placed on behalf of the
Partnership and Affiliated Funds and are allocated among such accounts using an
average price;
6.1.1.24    To provide research and analysis and direct the formulation of
investment policies and strategies for the Partnership;
6.1.1.25    To invest in other pooled investment vehicles, which investments
shall be subject in each case to the terms and conditions of the respective
governing document for such vehicle;
6.1.1.26    Subject to applicable Law, to purchase Securities and other property
from and sell Securities and other property to Affiliated Funds; and
6.1.1.27    To delegate any or all authorities of the General Partner hereunder,
and in furtherance of any such delegation to appoint, employ, or contract with
the Investment Manager for its services in connection with the management and
operation of the Partnership in accordance with the terms of the Investment
Management Agreement.
6.1.2    
6.1.2.1    Notwithstanding anything to the contrary in this Agreement, except as
provided in Section 6.1.2.2, the General Partner shall use commercially
reasonable efforts to avoid engaging in any activity or taking any action that
would cause TP Re Bermuda to be treated as engaged in a U.S. trade or business
for U.S. federal income tax purposes, including investing in any asset that
(i) does not qualify for the trading safe harbor provided in Section 864(b)(2)
of the Code and the Treasury Regulations; or (ii) would be considered a United
States real property interest for purposes of Section 897 of the Code. The
foregoing shall not prohibit the investment, directly or indirectly, by the
Partnership in an entity treated as a corporation for U.S. federal income tax
purposes that in turn invests in assets described in the foregoing clauses (i)
and (ii).
6.1.2.2    Notwithstanding the foregoing Section 6.1.2.1, the General Partner
shall be permitted to invest in assets that could generate income that is
effectively connected with the conduct of a trade or business in the United
States (including U.S. real estate assets) so long as those assets are allocated
only to the General Partner, Excluded Investors and TP Re USA pursuant to
Section 4.1.2.9. Notwithstanding anything to the contrary in this 6.1.2, the
General Partner shall not be deemed to have violated this Section 6.1.2 with
respect to TP Re Bermuda either (x) with respect to the operation of the special
allocations permitted by this Section 6.1.2.2; or (y) with respect to the
operation of Section 8.4.
6.1.3    Except as otherwise set forth herein, during the term of the
Partnership, subject to Section 3.5.2 and Section 6.1.4, none of TP Re or any of
its Affiliates shall engage, directly or indirectly, a Person other than the
Investment Manager or, with the prior written consent of the Investment Manager,
an Affiliate of the Investment Manager, to act as its investment advisor or in a
similar capacity. In furtherance of the foregoing and subject to Section 3.5.1,
during the term of the Partnership, TP Re (and any of its Affiliates) shall,
upon at least three Business Days’ prior written notice to the General Partner
and subject to (a) the General Partner’s acceptance; and (b) the General Partner
satisfying the requirements set forth in Section 3.1.1, make such additional
Capital Contributions to the Partnership on the first Business Day of a calendar
month as may be required so that, after accounting for such contributions, TP Re
(or any of its Affiliates, as applicable) shall have the maximum percentage, as
may be prudent under the circumstances (as determined by the Board) but in no
event less than 95% of its Investable Assets contributed to (a) the Partnership
and (b) any other investment vehicles pursuant to investments made in accordance
with Section 8.6.6, Section 8.6.7 or Section 8.6.8. If the General Partner does
not accept a Capital Contribution pursuant to the foregoing sentence, the
General Partner shall have 60 days following such date to accept such Capital
Contribution, provided that the General Partner must satisfy the requirements
set forth in Section 3.1.1 in connection with such acceptance. If the General
Partner fails to accept any such required Capital Contribution during such 60
day period, then TP Re shall be relieved of its obligation to make the Capital
Contribution required hereunder and shall have the right to place any of the
assets comprising such required Capital Contribution with any investment advisor
other than the Investment Manager or its Affiliates, as may be determined by TP
Re in its sole discretion; provided, that prior to placing any such assets with
any such investment advisor, TP Re and the General Partner hereby agree to work
together in good faith to discuss alternative arrangements so that TP Re would
continue to have its assets managed by the Investment Manager or its Affiliates.
In addition, without affecting the generality of Section 3.1, TP Re (and any of
its Affiliates) may, upon at least three Business Days’ prior written notice to
the General Partner and subject to (a) the General Partner’s acceptance; and
(b) the General Partner satisfying the requirements set forth in Section 3.1.1,
elect to make additional Capital Contributions to the Partnership on the first
Business Day of a calendar month with the purpose of causing TP Re (or any of
its Affiliates, as applicable) to have the maximum investment exposure as may be
prudent under the circumstances (as determined by the Board).
6.1.4    Notwithstanding anything to the contrary in this Agreement, if TP Re or
Holdco consolidates, amalgamates or merges with or into any Person or any
corporation consolidates, amalgamates or merges with or into TP Re or Holdco, TP
Re may engage, directly or indirectly, a Person other than the Investment
Manager to act as its investment advisor or in a similar capacity with respect
to any additional capital that is raised in connection with such consolidation,
amalgamation or merger; provided that the Investment Manager shall continue to
manage (in the Partnership or in any arrangement substantially similar to the
terms of TP Re’s investment in the Partnership) at least the same amount of
investable assets of the surviving entity as the Investment Manager would have
managed if TP Re or Holdco had not entered into such consolidation, amalgamation
or merger. The amount of investable assets that the Investment Manager would
have managed if TP Re or Holdco had not entered into such consolidation,
amalgamation or merger is (a) the amount of investable assets in the Partnership
attributable to TP Re at the time of such consolidation, amalgamation or merger
plus (b) the investable net operating cash flow (excluding investment results)
that TP Re or Holdco would have generated as of the applicable time over the
remaining period of time until TP Re would be permitted to withdraw from the
Partnership pursuant to Section 3.5.1.10 as reflected in TP Re’s or Holdco’s
most recent five-year financial projections approved by the Board immediately
prior to the initial consideration of such consolidation, amalgamation or
merger. For the avoidance of doubt, this Section 6.1.4 shall not be used to
reduce the amount of assets managed by the Investment Manager; any such
reduction in assets managed by the Investment Manager shall only be pursuant to
Section 3.5 or Section 6.9 or termination of the Partnership as set forth in
Section 2.6.
6.1.5    TP Re acknowledges and agrees that: (i) to the extent Holdco or any of
its direct or indirect subsidiaries establishes subsidiaries other than TP Re
that hold or may hold investable assets, Holdco shall cause any such relevant
subsidiary to become a Limited Partner hereunder or to enter a separate
agreement with the Investment Manager or the General Partner on substantially
similar terms as this Agreement and to become, among other things, subject to
the requirements of Section 6.1.3 or similar terms pursuant to such separate
agreement; and (ii) to the extent Holdco directly or indirectly holds investable
assets (other than in nominal amounts required to fund its operating expenses),
Holdco shall become a Limited Partner hereunder and shall, among other things,
be subject to the requirements of Section 6.1.3.
6.1.6    Notwithstanding any provision of this Agreement to the contrary, the
General Partner hereby agrees to cause the Investment Manager to follow the
investment guidelines attached hereto as Exhibit A (the “Guidelines”). The
Investment Manager shall not effect any investment transaction for the
Partnership that is inconsistent with the Guidelines; provided that, upon
written request of the Investment Manager, the senior management of TP Re may,
in exigent circumstances, permit any variation from the Guidelines. The General
Partner shall use commercially reasonable efforts to notify TP Re when it has
actual knowledge of a violation or a reasonable likelihood of a violation of the
Guidelines; provided that notification shall not be required in connection with
potential violations of the Guidelines based on anticipated performance of
Securities.
6.1.7    TP Re, as a Class 4 reinsurer, is regulated by the Bermuda Monetary
Authority. The parties hereto hereby agree to work together in good faith to
agree on any amendments to this Agreement (including any Exhibits hereto) that
are necessary to comply with Bermuda insurance regulatory provisions applicable
to TP Re resulting from changes of the Bermuda insurance regulatory rules or
administrative or court interpretations thereof after the date hereof. The
parties acknowledge that a failure to agree on such amendments to this Agreement
that are necessary to comply with Bermuda insurance regulatory provisions may
result in a withdrawal pursuant to Section 3.5.1.4.
6.1.8    The General Partner shall promptly notify the Partners if it becomes
aware of the occurrence of a Cause Event.
6.1.9    The General Partner shall promptly notify TP Re if it becomes aware of
any threatened or actual litigation where Holdco or any of its subsidiaries are
named or are reasonably expected to be named as a party. Neither the General
Partner nor the Investment Manager may settle any such litigation which involves
more than a de minimis amount without the prior written consent of TP Re, such
consent not to be unreasonably withheld, delayed or conditioned.

Section 6.2    Resignation or Withdrawal by the General Partner. Subject to
Section 3.1.1, the General Partner may voluntarily resign or withdraw from the
Partnership upon written notice sent to all Partners.

Section 6.3    Right of Public to Rely on Authority of General Partner. Nothing
contained in this Agreement shall impose any obligation on any Person or firm
doing business with the Partnership to inquire whether the General Partner has
exceeded its authority in executing any contract, lease, mortgage, deed or other
instrument on behalf of the Partnership, and any such third person shall be
fully protected in relying upon that authority.

Section 6.4    Time and Attention of the General Partner. The General Partner
shall devote to the Partnership, and apply to the accomplishment of Partnership
purposes, an amount of time and attention that the General Partner in its
discretion deems necessary or appropriate.

Section 6.5    Exculpation and Indemnification of the General Partner.
6.5.1    Neither the General Partner nor any Affiliate or any members,
associates, directors, officers, employees or agents of the General Partner or
any Affiliate shall be liable to the Partnership or to the Limited Partners for
any act or omission based upon honest errors of judgment, negligence or other
fault in connection with the business or affairs of the Partnership, so long as
the action or failure to act does not constitute Disabling Conduct.
6.5.2    The Partnership agrees to indemnify the General Partner, the Investment
Manager, the Tax Matters Partner and the Partnership Representative (in each
case, acting in their capacity as such) and their respective members,
Affiliates, associates, directors, officers, employees or agents (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) to the fullest
extent permitted by Law and to hold them harmless from and with respect to (a)
all fees, costs and expenses (including attorneys’ fees and disbursements)
incurred in connection with or resulting from any claim, action or demand
against the Indemnified Parties that arise out of or in any way relate to the
Partnership, its properties, business or affairs; and (b) any losses or damages
resulting from any such claim, action or demand, including amounts paid in
settlement or compromise of the claim, action or demand, except that this
indemnification shall not apply to any such fees, costs, expenses, losses or
damages (“Losses”) arising out of an Indemnified Party’s Disabling Conduct.
Further, the Partnership’s obligations under this Section 6.5.2 shall not apply
(x) with respect to Losses arising out of any unsuccessful claim, action or
demand (excluding counterclaims) by any Indemnified Party against any Limited
Partner; or (y) with respect to Losses arising out of any claim, action or
demand arising out of or related to disputes among the Indemnified Parties. The
Partnership shall advance to any Indemnified Party costs and expenses (including
attorneys’ fees and disbursements) that are deemed reasonable by the General
Partner, and that are incurred in connection with any action or proceeding
subject to indemnification hereunder, prior to the final disposition of such
action or proceeding upon receipt of an undertaking by or on behalf of such
Indemnified Party to repay such amount if it is ultimately determined that such
Indemnified Party is not entitled to be indemnified by the Partnership. U.S.
federal securities laws, under certain circumstances, impose liability even on
persons that act in good faith, and the Partnership and the Limited Partners are
not waiving any rights they may have to the extent that such liability may not
be waived, modified or eliminated under applicable Law but shall be construed so
as to effectuate the provisions of this Section 6.5.2 to the fullest extent
permitted by Law.
6.5.3    For purposes of this Section 6.5, acts or failures to act undertaken
upon the advice of counsel shall be deemed to be actions in good faith, within
the scope of authority and in the best interests of the Partnership.
6.5.4    The provisions of this Section 6.5 shall survive the termination of
this Agreement, the termination of the Investment Management Agreement and/or
the resignation or withdrawal of the General Partner of the Partnership.

Section 6.6    Other Business Ventures. Each Partner agrees that the General
Partner, its Affiliates and their respective members, associates, directors,
officers or employees may engage in other business activities or possess
interests in other business activities of every kind and description,
independently or with others. These activities may include investing in,
financing, acquiring and disposing of securities in which the Partnership may
from time to time invest, or in which the Partnership is able to invest or
otherwise have any interest. The Limited Partners agree that the General Partner
and the Investment Manager may act as a general partner of other partnerships,
including investment partnerships or as managing member of limited liability
companies. The Limited Partners further agree that the General Partner or the
Investment Manager may organize and manage one or more domestic or offshore
entities or accounts that may parallel the investment activities of the
Partnership and that the General Partner or the Investment Manager, as the case
may be, shall allocate investment opportunities among such entities or accounts,
other Affiliated Funds, and the Partnership as it deems to be fair and equitable
in its sole discretion.

Section 6.7    Certain Tax Matters.
6.7.1    The Tax Matters Partner and the Partnership Representative, in such
capacity, are authorized and empowered to act and represent the Partnership and
each of the Partners before the Internal Revenue Service and any other taxing
authority in any audit or examination of any Partnership tax return and before
any court selected by the General Partner for judicial review of any adjustments
assessed by the Internal Revenue Service and any other taxing authority. By the
execution of this Agreement, the Partners agree to be bound by, and agree not to
take any action inconsistent with, the actions or inaction of the Tax Matters
Partner or the Partnership Representative, as applicable, including tax return
positions, the extension of the statute of limitations or any contest,
settlement or other action or position that the Tax Matters Partner or the
Partnership Representative, as applicable, deems proper under the circumstances.
Each Partner agrees to notify the Tax Matters Partner or the Partnership
Representative, as applicable, of any such action to be taken by the Partner, in
violation of this Agreement or otherwise, at least 10 days prior to the date the
Partner takes the action. The Partnership Representative or the Tax Matters
Partner, as applicable, shall notify each Partner in writing of all
administrative and judicial proceedings for the adjustment of Partnership items
and shall make periodic reports to the Partners setting forth information it
deems appropriate at its sole discretion to keep the Partners informed of the
status of such proceedings. The Partnership Representative and the Tax Matters
Partner, as applicable, shall have the authority to take all actions necessary
or desirable at its discretion to accomplish the matters set forth in this
Section 6.7. The foregoing rules shall apply mutatis mutandis to any
substantially comparable state, local or non-U.S. tax Laws.
6.7.2    If the Partnership is subject to any Entity Taxes, the General Partner
shall allocate among the Partners (or Former Partners) any tax liability imposed
under the BBA Rules by deducting amounts from Capital Accounts or reducing
amounts otherwise distributable to Partners or payable to Partners upon
withdrawal, taking into account any modifications attributable to a Partner
pursuant to Section 6225(c) of the BBA Rules (if applicable) and any similar
state and local authority. Any tax liabilities so allocated shall be subject to
the provisions of Section 3.8. To the extent that a portion of the tax
liabilities imposed under the BBA Rules for a prior year relates to a Former
Partner, the General Partner may require such Former Partner to reimburse and/or
indemnify the Partnership for its allocable portion of such tax. Each Limited
Partner acknowledges that, notwithstanding the Transfer or withdrawal of all or
any portion of its Interest in the Partnership, pursuant to this Section 6.7.2,
it shall remain liable for tax liabilities with respect to its allocable share
of income and gain of the Partnership for the Partnership’s Taxable Years (or
portions thereof) prior to such Transfer or withdrawal, as applicable, under the
BBA Rules, or any similar state or local provisions. The Partners acknowledge
and agree that the General Partner and Partnership Representative shall be
permitted to take any actions to avoid Entity Taxes being imposed on the
Partnership or any of its subsidiaries under the BBA Rules. Each Limited Partner
agrees that, notwithstanding the Transfer or withdrawal of all or any portion of
its Interest in the Partnership, if requested by the General Partner, it shall
provide the appropriate Internal Revenue Service Form W-8 or W-9 or any other
certificate or documentation which the General Partner reasonably determines is
necessary to reduce Entity Taxes.

Section 6.8    Addition of General Partners. The General Partner may, if it
deems it in the best interest of the Partnership, admit one or more additional
General Partners (which may also be Limited Partners) with the prior written
consent of TP Re. Such additional General Partner or Partners shall become
General Partner(s) upon the last to occur of the following: (a) their making
their respective Capital Contributions, if required; (b) the execution by the
additional general partner of this Agreement in its capacity as a General
Partner; and (c) the filing of an amendment to the Partnership’s Statement in
accordance with the Partnership Law, if required. Such Person shall thereupon be
included in the definition of Partners or General Partner, as the case may be,
and be deemed to be parties to this Agreement, for all purposes of this
Agreement.

Section 6.9    Key Person. The General Partner shall promptly notify all Limited
Partners upon the occurrence of any Key Person Event. At the sole discretion of
a majority of the Disinterested Board Members, TP Re may withdraw all or any
portion of its Capital Account upon not less than four months’ prior written
notice; provided that TP Re shall have, prior to providing such withdrawal
notice, granted the Investment Manager a reasonable opportunity to make a
presentation to the Board regarding its capabilities to continue to manage the
Partnership. Any such withdrawals shall be paid in accordance with Section 3.6.

Section 6.10    Principal Transactions and Other Related Party Transactions. The
UCC shall be entitled to review and/or approve or disapprove (as applicable), on
behalf of the Partnership, “principal transactions” within the meaning of
Section 206(3) of the Advisers Act and/or any other matters involving conflicts
of interest deemed appropriate by the General Partner, or as otherwise required
by this Agreement.

ARTICLE VII    

Rights and Obligations of Limited Partners

Section 7.1    No Participation in Management. No Limited Partner, in its
capacity as such, shall participate in the control or business of the
Partnership, transact any business in the Partnership’s name or have the power
to sign documents for or bind the Partnership in any other way.

Section 7.2    Liability of Partners.
7.2.1    Except as otherwise expressly provided in the Partnership Law, the
debts, obligations and liabilities of the Partnership, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Partnership, and a Limited Partner shall not be obligated
personally for any such debt, obligation or liability of the Partnership solely
by reason of being a Limited Partner; provided, however, that a Limited Partner
or Former Partner shall be required to contribute to the Partnership any amounts
required under the Partnership Law and pursuant to Section 3.8, Section 6.1.3
and Section 6.7.2.
7.2.2    Except as otherwise provided in the Partnership Law, the General
Partner shall have unlimited liability for the repayment and discharge of all
debts, obligations and liabilities of the Partnership to the extent the assets
of the Partnership are inadequate. Neither the General Partner nor any of its
Affiliates (other than the Partnership), shall be liable for the return of the
Capital Contributions of any Limited Partner, and each Limited Partner hereby
waives any and all claims that it may have against the General Partner or any
Affiliate thereof (other than, for the avoidance of doubt, the Partnership) in
this regard.

Section 7.3    Withdrawal, Death, etc. of Limited Partner. The death,
disability, incapacity, adjudication of incompetency, termination, bankruptcy,
insolvency or winding up and dissolution (collectively, “Termination Event”) of
a Limited Partner shall not cause a winding up and dissolution of the
Partnership. The legal representatives of a Limited Partner shall succeed as
assignee to the Limited Partner’s interest in the Partnership upon a Termination
Event of such Limited Partner, but shall not be admitted as a substituted
Partner without the consent of the General Partner, in its discretion.
Distributions in respect of withdrawal requests by such Limited Partner’s legal
representatives shall be made on the same terms, and shall be subject to the
same conditions, as set forth in Article III in respect of a withdrawal by a
Limited Partner of its Capital Account.

Section 7.4    Assignability of Interest. Without the prior written consent of
the General Partner, which consent may be granted or withheld in its discretion,
a Limited Partner may not make a Transfer. Notwithstanding the foregoing, a
Limited Partner may Transfer all or any portion of its Interests to an Affiliate
without the consent of the General Partner; provided that (a) such transferee
agrees to be bound by the terms and conditions of this Agreement; and (b) the
General Partner determines that the Partnership shall not have, as a result of
such Transfer, more than one hundred Partners at any time during the taxable
year of the Partnership pursuant to Treasury Regulation Section
1.7704-1(h)(1)(ii). The General Partner may also permit other Transfers under
such other terms and conditions as it, in its discretion, deems appropriate;
provided, however, that prior to any such other Transfer, the General Partner
shall consult with counsel to the Partnership to ensure that such Transfer,
alone or taken together with other Transfers and withdrawals, shall not cause
the Partnership to be treated as a “publicly traded partnership” taxable as a
corporation within the meaning of Section 7704 of the Code. Any attempted
Transfer not made in accordance with this Section 7.4, to the fullest extent
permitted by Law, shall be void and of no force and effect.

Section 7.5    Priority. Except as specifically provided in this Agreement, no
Limited Partner is given any priority over any other Limited Partner as to the
return of contributions or as to compensation by way of income.

ARTICLE VIII    

Expenses and Management Fee

Section 8.1    Organizational Expenses. All expenses incurred in connection with
the organization of the Partnership, including the legal and accounting expenses
and other costs incurred in organizing the Partnership and in connection with
the initial offering of the Interests, shall be borne by the Joint Ventures
immediately prior to the contribution of Investable Assets to the Partnership
(and, for the avoidance of doubt, not the General Partner or any Excluded
Investors).

Section 8.2    Operational Expenses.
8.2.1    Any and all expenses incurred by, or on behalf of the Partnership, in
connection with or that otherwise pertain to or are incidental to the
Partnership’s organization (including the offering of Interests),
administration, investments and operations, other than those borne by the
Investment Manager, shall be borne by the Partnership, including:
8.2.1.1    trade support services including pre- and post‑trade support software
and related support services;
8.2.1.2    research (including computer, newswire, quotation services,
publications, periodicals, subscriptions, data services and data base processing
that are directly related to research activities on behalf of the Partnership)
and consulting, advisory, expert, investment banking, finders and other
professional fees relating to investments or contemplated investments, whether
charged as fixed fees (such as retainers) and/or performance-based fees and
allocations, in the form of cash, options, warrants, stock, stock appreciation
rights or otherwise and irrespective of whether (A) there is a contractual
obligation to pay such fees; or (B) such third parties are engaged by the
Partnership in a dedicated or exclusive capacity; provided that the Partnership
shall not bear the costs of any third party who may be retained to provide trade
idea generation to the Partnership on an ongoing basis;
8.2.1.3    risk analysis and risk reporting by third parties and risk-related
and consulting services;
8.2.1.4    fees of providers of specialized data and/or analysis as to specific
companies, sectors or asset classes in which the Partnership has made or intends
to make an investment;
8.2.1.5    transactional expenses, including fees or costs related to due
diligence, investigation and negotiation of potential investments, whether or
not such investments are consummated;
8.2.1.6    any costs (including legal costs) associated with contemplated or
actual proxy solicitation contests, the preparation of any letters with respect
to plans and proposals regarding the management, ownership and capital structure
of any portfolio company (and related anti-trust or other regulatory filings) by
the Investment Manager in connection with the Partnership’s investments, any
compensation paid to individuals considered for nomination, nominated and/or
appointed, at the Partnership’s request, to the board of a portfolio company
(including any compensation paid in relation to serving in such capacity) and
any related expenses (such as all costs incurred in connection with recruiting
directors to serve on the board of a portfolio company, proxy solicitors, public
relations experts, costs associated with “white papers”, lobbying organizations
to the extent reasonably determined by the General Partner to be employed in
connection with investments or prospective investments of the Partnership and
public presentations);
8.2.1.7    brokerage commissions and services and similar expenses necessary for
the Partnership to receive, buy, sell, exchange, trade and otherwise deal in and
with securities and other property of the Partnership (including expenses
relating to spreads, short dividends, negative rebates, financing charges and
currency hedging costs);
8.2.1.8    subject to Section 6.1.9, legal fees and related expenses incurred in
connection with Partnership investments or contemplated potential investments or
the ongoing existence of the Partnership, including legal costs and related
expenses of (a) Indemnified Parties (such as indemnification and advances on
account of indemnification) that may be payable by the Partnership pursuant to
any indemnification obligations of the Partnership; or (b) any threatened or
actual litigation involving the Partnership, which may include monetary damages,
fees, fines and other sanctions, whether as a result of such regulatory
authorities or such commercial interests prevailing, or the General Partner
determining to settle such threatened or actual litigation;
8.2.1.9    legal and compliance third-party fees and expenses allocated to the
Partnership to the extent the General Partner has reasonably determined that
such services are related to, or otherwise benefiting, the organizational,
operational, investment or trading activities of the Partnership including
filing and registration fees and expenses (e.g., expenses associated with
regulatory filings, audits and inquiries with the SEC, the CFTC, the Federal
Trade Commission and other regulatory authorities including foreign regulatory
authorities, and any other filings made in connection with or that otherwise
relate to or are incidental to the Partnership’s organization (including the
offering of interests), administration, investments and operations, including
Form PF, but excluding the preparation of Form ADV and other expenses determined
by the Investment Manager to be primarily related to other filings to be made,
as well as the establishment, implementation and maintenance of internal
policies and procedures of the Investment Manager that are intended to
facilitate the Investment Manager’s compliance with respect to its “own”
compliance obligations not directly related to any services provided to its
clients (for instance, the Investment Manager’s obligation to maintain
registration with the SEC or to maintain records such as those specified in Rule
204-2(a) under the Advisers Act are its “own” obligations; but its obligations
relating to, without limitation, research, trading, investments and monitoring
of investments are not the Investment Manager’s “own” obligations), as opposed
to the compliance obligations of the Partnership);
8.2.1.10    80% of the cost of any insurance premiums (other than wrongful
employment practices insurance, premises liability insurance and insurance
covering similar risks (e.g., covering liabilities of the Investment Manager in
its capacity as an employer or landlord/tenant)), including the cost of any
insurance covering the potential liabilities of the Partnership, the General
Partner, the Investment Manager, their respective Affiliates or any agent or
employee of the Partnership, as well as the potential liabilities of any
individual serving at the request of the Partnership as a director of a
portfolio company (such as directors’ and officers’ liability or other similar
insurance policies and errors and omissions insurance or other similar insurance
policies) (for purposes of utmost clarity, any deductibles or retentions
pursuant to such insurance policies are liabilities to be borne in accordance
with the Partnership’s indemnification obligations);
8.2.1.11    third-party valuation services (including fees of pricing, data and
exchange services and financial modeling services), fund accounting, auditing
and tax preparation (including tax filing fees, the cost of passive foreign
investment company reporting, any expenses incurred in order to satisfy tax
reporting requirements in any jurisdiction (if applicable) and other
professional services and advisors) and expenses related to complying with
FATCA;
8.2.1.12    Management Fees;
8.2.1.13    expenses related to the maintenance of the Partnership’s registered
office and corporate licensing;
8.2.1.14    consultant and other personnel expenses of companies and non-U.S.
offices formed for the purpose of facilitating and/or holding investments by the
Partnership;
8.2.1.15    costs and expenses related to acquisition, installation, servicing
of, and consulting with respect to, order, trade, and commission management
products and services (including risk management and trading software or
database packages);
8.2.1.16    any costs associated with engaging service providers, including the
Administrator, prime brokers and the UCC;
8.2.1.17    interest costs and taxes (including entity-level taxes and
governmental fees or other charges payable by or with respect to or levied
against the Partnership, its investments, or to federal, state or other
governmental agencies, domestic or foreign, including real estate, stamp or
other transfer taxes and transfer, capital and other taxes, duties and costs
incurred in connection with the making of investments by the Partnership in a
portfolio), in each case, except as allocated and apportioned to specific
Partners pursuant to Section 3.8, Section 6.7.2 or otherwise;
8.2.1.18    custodian and transfer agency services (including the costs, fees
and expenses associated with the opening, maintaining and closing of bank
accounts, custodial accounts and accounts with brokers on behalf of the
Partnership (including the customary fees and charges applicable to transactions
in such broker accounts));
8.2.1.19    winding-up and liquidation expenses; and
8.2.1.20    other expenses related to the Partnership similar to those set forth
in Section 8.2.1.1 to Section 8.2.1.19 (collectively, the “Expenses”).
8.2.2    Notwithstanding anything herein, unless otherwise approved in writing
by the Board, to the extent the aggregate amount of the Expenses payable by the
Partnership for any Fiscal Year (which, for purposes of this Section 8.2.2,
Expenses shall exclude, (A) any Expenses incurred pursuant to Section 8.2.1.7
and Section 8.2.1.17; (B) use of “soft dollars”; (C) any indemnification
payments made pursuant to Section 6.5 and that may be covered under Section
8.2.1.8; and (D) the Management Fee) exceed the product of (x) 0.0175 and
(y) the average Net Assets (calculated as the average Net Assets as of each
calendar month end) for such Fiscal Year, then the Investment Manager shall
reimburse the amount of such excess to the Partnership.
8.2.3    If any items of income or loss (including, for the avoidance of doubt,
any Expenses) of the Partnership are attributable to the amounts invested by
such Partners into the Partnership accrued, prior to each such Partner’s
contribution to the Partnership, for the benefit or detriment of such Partner in
connection with its investment in the Joint Ventures or any Affiliated Fund, as
the case may be, then, any such items of income or loss (including, any such
Expenses) shall be allocated to such Partners in the same proportions (as
reasonably determined by the General Partner) as such items of income or loss
(including, any such Expenses) would have been allocated had such Partners
remained invested in the Joint Ventures or such other Affiliated Fund, as the
case may be.
8.2.4    From time to time the Investment Manager shall be required to make
determinations regarding whether certain Expenses should be borne solely by the
Partnership or in conjunction with one or more Affiliated Funds. Subject to
certain exceptions such as tax or similar restrictions, all investment related
Expenses are expected to be shared by the Partnership and any Affiliated Fund
pro rata to their participation in that investment (or contemplated
participation), while other Expenses shall generally be borne pro rata by the
Partnership and certain or all Affiliated Funds based on their relative net
asset values.
8.2.5    Expenses shall be borne pro rata by the Partners in accordance with the
balances in their respective Capital Accounts, except as provided elsewhere in
this Agreement, including Section 3.8, Section 4.1.2.9, Section 6.7.2 and
Section 13.2.
8.2.6    Except as otherwise provided for in this Agreement, any expenditures
payable by or on behalf of the Partnership, to the extent determined by the
General Partner to have been paid or withheld on behalf of, or by reason of
particular circumstances applicable to, one or more but fewer than all of the
Partners, shall be charged to only those Partners on whose behalf such payments
are made or whose particular circumstances gave rise to such payments. Such
charges shall be debited from the Capital Accounts of such Partners as of the
close of the Fiscal Period during which any such items were accrued or paid.
8.2.7    For the avoidance of doubt, the Investment Manager is responsible for,
and the Partnership shall not pay, travel expenses of its principals and
employees (other than as described in this Section 8.2). In addition, for the
avoidance of doubt, the Investment Manager is responsible for its own overhead
expenses, including salaries, benefits, rent, information technology (other than
as described in this Section 8.2), bonuses and other overhead.

Section 8.3    Management Fee.
8.3.1    Pursuant to the Investment Management Agreement, the Partnership shall
pay to the Investment Manager a fixed management fee, payable monthly in
advance, with respect to each Capital Account, equal to (x) 1/12 of 1.50% per
month (1.50% per annum), in respect of any calendar month prior to January 1,
2019, and (y) 1/12 of 1.25% per month (1.25% per annum), in respect of any
calendar month on or after January 1, 2019, of the net asset value of all
Capital Accounts (the “Management Fee”), as of the beginning of each month
before the accrual of the Incentive Allocation multiplied by an exposure
multiplier (the “Exposure Multiplier”) computed by dividing the average of the
daily investment exposure leverage of the Partnership by the average of the
daily investment exposure leverage of Third Point Offshore Master Fund L.P. (the
“Offshore Master Fund”).  The daily investment exposure leverage of each of the
Partnership and the Offshore Master Fund shall be computed by dividing the daily
gross market value of investments of long and short positions held by (a) the
Partnership; and (b) the Offshore Master Fund, respectively, during the
applicable month by the daily net asset value of (a) the Partnership; and (b)
the Offshore Master Fund, respectively.  The General Partner shall make
adjustments to the Management Fee payable to reflect the changes in the Exposure
Multiplier throughout each month.  In determining the amount of the Management
Fee allocable to each Limited Partner, the General Partner shall make such
equitable adjustments as are necessary to reflect the admission of, and
withdrawals or distributions paid to, one or more Limited Partners during the
Fiscal Year. If this Agreement is terminated on any day other than the last day
of a calendar month, any unearned portion of the prepaid monthly fee for the
month in which this Agreement is terminated, with respect to a Limited Partner,
shall be refunded by the Investment Manager or its Affiliate, as the case may
be, to the Partnership and allocated to that Limited Partner’s Capital Account.
8.3.2    The General Partner, in its discretion, may elect to reduce, waive or
calculate differently the Management Fee, with respect to any Limited Partner.
8.3.3    Notwithstanding the foregoing, the General Partner may elect to have
the Management Fee paid to the Investment Manager (or to any of its Affiliates)
at the level of any Special Purpose Vehicle through which the investment program
of the Partnership is being effectuated without receiving consent from existing
Limited Partners, for so long as such election does not result in any material
adverse consequences to the Limited Partners.

Section 8.4    Transaction Fees. Any closing fees, directors’ fees or break-up
fees (net of expenses attributable thereto and to any transactions not
completed) paid to the Investment Manager or its Affiliates attributable to and
as a result of the Partnership’s investments (collectively, the “Transaction
Fees”) shall be set-off to reduce the Management Fee unless the receipt of such
fees is waived by the Investment Manager. If Transaction Fees for a particular
month exceed the amount of Management Fees for such month, the excess shall be
applied to reduce Management Fees in subsequent months.

Section 8.5    Assignment of Investment Advisory Contract. In its discretion,
the General Partner may enter into any transaction with respect to (a) any
investment advisory contract between the Partnership and the Investment Manager;
or (b) the General Partner’s interest in the Partnership (each, a “GP
Transaction”); provided that the General Partner may only enter into a GP
Transaction that would constitute an “assignment” as such term is defined under
the Advisers Act with the consent of a Majority-in-Interest of the then-Limited
Partners; provided further, that any action taken pursuant to this Section 8.5
shall not cause the balance sheets of the Partnership and TP Re to be
consolidated for financial statement purposes.

Section 8.6    Most Favored Nation.
8.6.1    If the Investment Manager or any of its Affiliates (with respect to a
Relevant Affiliated Fund) or any Relevant Affiliated Fund (a) enters into or has
entered into any side letter or agreement prior to the date hereof; or (b)
enters into a side letter or agreement at any time on or after the date hereof,
in each case, with any existing or future investor (except, in either case, for
Excluded Investors) whose (i)(A) aggregate investments in such Relevant
Affiliated Fund are equal to or less than the Aggregate TP Re Investment; and
(B) initial lock-up period (or initial term) is five years or less; and (ii)
such letter or agreement contains any terms relating to asset-based fees or
performance-based compensation that are more favorable to such investor than the
similar terms granted to TP Re pursuant to this Agreement (the “More Favorable
Fee Rights”), then the General Partner shall promptly disclose to TP Re in
writing any such More Favorable Fee Rights, and the General Partner shall offer
TP Re the right to elect, within 30 days after (x) the date hereof, in the case
of any side letter or agreement entered into prior to the date hereof; or (y) TP
Re’s receipt of such disclosure, in the case of any side letter or agreement
entered into at any time on or after the date hereof, to be afforded such More
Favorable Fee Rights; it being understood that, for purposes of determining
whether More Favorable Fee Rights have been granted, the impact of any leverage
utilized by the Partnership on the asset-based fee paid by TP Re shall be
disregarded.
8.6.2    If the Investment Manager or any of its Affiliates (with respect to a
Relevant Affiliated Fund) or any Relevant Affiliated Fund enters into a side
letter or agreement at any time on or after the date hereof with any existing or
future investor (except for Excluded Investors) whose (i) aggregate investments
in such Relevant Affiliated Fund are equal to or less than the Aggregate TP Re
Investment; and (ii) such letter or agreement contains any terms relating to
portfolio transparency rights, information rights or reporting rights (other
than tax, regulatory, legal or similar considerations) that are more favorable
to such investor than the similar terms granted to TP Re pursuant to this
Agreement (the “More Favorable Investor Rights”), then the General Partner shall
promptly disclose to TP Re in writing any such More Favorable Investor Rights,
and the General Partner shall offer TP Re the right to elect, within 30 days
after (x) the date hereof, in the case of any side letter or agreement entered
into prior to the date hereof; or (y) TP Re’s receipt of such disclosure, in the
case of any side letter or agreement entered into at any time on or after the
date hereof, to be afforded such More Favorable Investor Rights.
8.6.3    If the Investment Manager or any of its Affiliates (with respect to a
Relevant Affiliated Fund) or any Relevant Affiliated Fund (a) enters into or has
entered into any side letter or agreement prior to the date hereof; or (b)
enters into a side letter or agreement at any time on or after the date hereof,
in each case, with any existing or future investor (except, in either case, for
Excluded Investors) whose (i)(A) aggregate investments in such Relevant
Affiliated Fund are equal to or less than the Aggregate TP Re Investment; and
(B) asset-based fee terms or performance-based compensation terms are more
favorable to such investor than the Management Fee terms or Incentive Allocation
terms provided in this Agreement; and (ii) such letter or agreement contains an
initial lock-up period (or initial term) of five years or less (the “More
Favorable Liquidity Rights”), then the General Partner shall promptly disclose
to TP Re in writing any such More Favorable Liquidity Rights (and any subsequent
liquidity rights), and the General Partner shall offer TP Re the right to elect,
within 30 days after (x) the date hereof, in the case of any side letter or
agreement entered into prior to the date hereof; or (y) TP Re’s receipt of such
disclosure, in the case of any side letter or agreement entered into at any time
on or after the date hereof, to be afforded such More Favorable Liquidity Rights
(but only to the extent TP Re agrees to be bound to any subsequent liquidity
rights).
8.6.4    Notwithstanding anything to the contrary in this Section 8.6, any
election offered to TP Re pursuant to Section 8.6.1 through Section 8.6.3 shall
be premised upon TP Re agreeing to be bound by and subject to all of the
restrictions, conditions and detrimental terms (which, for the avoidance of
doubt, shall replace the corresponding existing terms in this Agreement) offered
to investors that have been granted any such More Favorable Fee Rights, More
Favorable Investor Rights or More Favorable Liquidity Rights, as applicable, in
the side letter or agreement triggering the application of this Section 8.6.
8.6.5    The General Partner represents and warrants to TP Re that it has
disclosed to TP Re all More Favorable Fee Rights in effect as of the date hereof
with respect to all Relevant Affiliated Funds.
8.6.6    The General Partner shall promptly notify TP Re if the Investment
Manager forms any investment vehicle (that offers interests to non-Excluded
Investors) that shall pursue an investment strategy that formed a material part
of the investment strategy of the Offshore Master Fund immediately prior to such
formation, and TP Re shall have the right to promptly withdraw from the
Partnership up to an amount equal to: the product of (x) a fraction (1) the
numerator of which equals the amount of assets withdrawn from the Offshore
Master Fund and invested in such investment vehicle; and (2) the denominator of
which equals the total amount of assets in the Offshore Master Fund immediately
prior to such withdrawal; multiplied by (y) the total amount of TP Re’s
investment in the Partnership, and invest such withdrawn amounts in such
investment vehicle upon the most favorable fee terms offered to non-Excluded
Investors of such investment vehicle. The parties further agree to discuss, in
good faith, the creation of a managed account or other investment vehicle that
would invest alongside such investment vehicle into which the investment of such
withdrawn amount would be made.
8.6.7    The General Partner shall promptly notify TP Re if the Investment
Manager forms any investment vehicle (that offers interests to non-Excluded
Investors) that shall pursue an investment strategy that does not form a
material part of the investment strategy of the Offshore Master Fund immediately
prior to such formation, and TP Re shall have the right to promptly withdraw
from the Partnership up to an amount equal to: the product of (x) a fraction (1)
the numerator of which equals the total amount of TP Re’s investment in the
Partnership; and (2) the denominator of which equals the total amount of net
assets managed by the Investment Manager; multiplied by (y) the total amount of
net assets invested in such investment vehicle immediately prior to TP Re’s
investment in such investment vehicle, and invest such withdrawn amounts in such
investment vehicle upon the most favorable fee terms offered to non-Excluded
Investors of lesser or equal size in such investment vehicle.
8.6.8    The General Partner has notified or, if it has not yet notified, shall
promptly notify, TP Re if the Investment Manager (or any of its Affiliates),
either alone or together with a third party, has formed or forms any investment
vehicle (that offers interests to non-Excluded Investors) that pursues an
investment strategy primarily comprised, directly or indirectly, of debt or
other credit-related investments, and TP Re shall have the right to promptly
withdraw from the Partnership solely for the purpose of immediately investing
such withdrawn amounts in any such investment vehicle, in the aggregate, up to
an amount equal to: (i) $250 million during the calendar year 2019; and (ii) a
separate $250 million during the period beginning on January 1, 2020 and ending
on December 31, 2021; provided that (a) prior to making such investment, TP Re
and the Investment Manager shall discuss in good faith regarding the investment
outlook and investment capacity of such investment vehicle and the Partnership
and (b) any decision by TP Re to make such investment shall be made by TP Re’s
Investment and Finance Committee. Any investment in an investment vehicle
pursuant to this Section 8.6.8 shall be upon the most favorable fee terms
offered to non-Excluded Investors (excluding third-party sponsors or managers of
such investment vehicle) of lesser or equal size in such investment vehicle.
8.6.9    Notwithstanding Section 4.1.2.4, to the extent that TP Re withdraws
from the Partnership and invests such amount pursuant to Section 8.6.6, Section
8.6.7 or Section 8.6.8 in an investment vehicle in which all of the performance
based compensation and asset based compensation are ultimately earned by the
Investment Manager or its Affiliates (and not shared with a third party (which,
for the avoidance of doubt, shall exclude placement agents (or other persons or
entities acting in a similar capacity) to the investment vehicle, Investment
Manager or its Affiliate, as applicable), the unrecovered balance in such Loss
Recovery Account associated with the withdrawn amount (as determined in
accordance with the calculation in the first sentence of Section 4.1.2.4) shall,
in the discretion of the Investment Manager, either be: (i) preserved in the
Loss Recovery Account as if such amount had not been withdrawn; or (ii)
transferred into an equivalent loss recovery account or otherwise credited to TP
Re in such investment vehicle.

ARTICLE IX    

Winding Up and Dissolution

Section 9.1    Winding Up. The Partnership and its affairs shall be required to
be wound up upon the first to occur of any of the events described in Section
2.6.

Section 9.2    Dissolution.
Following the commencement of the winding up of the Partnership, the General
Partner (or, if there is no General Partner, one or more Persons selected by the
Majority-in-Interest of the then-Limited Partners) shall, wind up the
Partnership’s affairs and shall distribute the Partnership’s assets in cash or
in-kind in the following manner and order:
9.2.1    in satisfaction of the claims of all creditors of the Partnership,
other than the Partners;
9.2.2    in satisfaction of the claims of the Partners as creditors of the
Partnership; and
9.2.3    any balance to the Partners in the relative proportions that their
respective Capital Accounts bear to each other, such Capital Accounts to be
determined as of the Fiscal Year of the Partnership ended on the date of final
liquidation.
Any distribution of assets in-kind shall be allocated to the Partners by the
General Partner, to the extent practicable, on a proportionate basis. If any
distributions in-kind are made in connection with the winding up and dissolution
of the Partnership, the General Partner shall (x) make such distributions
in-kind in accordance with Section 3.6.1; or (y) (i) immediately prior to such
distribution in-kind, determine the Fair Value of such in-kind proceeds and
adjust the Capital Accounts of all Partners upwards or downwards to reflect the
difference between the book value and the Fair Value thereof, as if such gain or
loss had been recognized upon an actual sale of such property on such date and
allocated pursuant to Section 4.1.2; and (ii) at the time of such distribution,
reduce the Capital Account(s) of the distributee Partner by the Fair Value of
such in-kind proceeds distributed to such Partner.

Section 9.3    Time for Liquidation, etc. A reasonable time period shall be
allowed for the orderly winding up and liquidation of the assets of the
Partnership and the discharge of liabilities to creditors so as to enable the
Partnership to seek to minimize potential losses upon such liquidation. The
provisions of this Agreement, including the provisions relating to the payment
of the Management Fee and the Incentive Allocation, shall remain in full force
and effect during the period of winding up and until the General Partner (or
liquidator, as applicable) shall execute a Notice of Dissolution in respect of
the Partnership and shall cause such Notice of Dissolution to be filed with the
Registrar of Exempted Limited Partnerships in the Cayman Islands.

ARTICLE X    

Amendments

Section 10.1    Amendment of Agreement.
10.1.1    Subject to Section 10.1.2, this Agreement may be amended, in whole or
in part, with the consent of all of the Partners.
10.1.2    Notwithstanding Section 10.1.1, without the consent of the Limited
Partners, the General Partner may amend this Agreement to: (A) reflect a change
in the name of the Partnership; (B) change the provisions relating to the
Incentive Allocation as provided in, and subject to the provisions of, Section
4.1.3; (C) make any change that is necessary or, in the opinion of the General
Partner, advisable to qualify the Partnership as a limited partnership or a
partnership in which the Limited Partners have limited liability under the Laws
of any state or non-U.S. jurisdiction, or ensure that the Partnership shall not
be treated as an association taxable as a corporation or as a publicly traded
partnership taxable as a corporation for Federal tax purposes; (D) make any
change that does not adversely affect the Limited Partners in any material
respect; (E) make any change that is necessary or desirable to cure any
ambiguity, to correct or supplement any provision in this Agreement that would
be inconsistent with any other provision in this Agreement, or to make any other
provision with respect to matters or questions arising under this Agreement that
shall not be inconsistent with the provisions of this Agreement, in each case,
so long as such change does not adversely affect the Limited Partners in any
material respect; (F) correct any printing, stenographic or clerical error or
effect changes of an administrative or ministerial nature which do not increase
the authority of the General Partner in any material respect or adversely affect
the Limited Partners in any material respect; (G) make any change that is
necessary or desirable to satisfy any requirements, conditions or guidelines
contained in any opinion, directive, order, statute, ruling or regulation of any
Federal, state or non-U.S. governmental entity, so long as such change is made
in a manner that minimizes any adverse effect on the Limited Partners; (H)
prevent the Partnership from in any manner being deemed an “investment company”
subject to the provisions of the Investment Company Act; (I) enable, when
applicable, the Partnership (x) to elect any alternative to the Partnership’s
payment of any amount under the BBA Rules; or (y) to avoid or minimize Entity
Taxes; (J) prevent the Partnership from being deemed to be “plan assets” for the
purposes of ERISA and the Code; or (K) make any other amendments similar to the
foregoing.

ARTICLE XI    

Power of Attorney

Section 11.1    Power of Attorney. Each Limited Partner, in executing this
Agreement, appoints the General Partner, or the Managing Member thereof acting
individually, as the Limited Partner’s true and lawful attorney-in-fact, with
full power and authority in the Limited Partner’s name, place and stead to
execute, acknowledge, deliver, swear to, file and record at the appropriate
public offices those documents and instruments as may be necessary or
appropriate to carry out the provisions of this Agreement, including:
11.1.1    the Statement and any amendments to the Statement as may be required;
11.1.2    any duly adopted amendment to this Agreement;
11.1.3    all other certificates and instruments or amendments of those
certificates and instruments that the General Partner deems appropriate to
qualify or continue the Partnership as a limited partnership in any jurisdiction
in which the Partnership may conduct business; and
11.1.4    all certificates or instruments that the General Partner deems
appropriate to reflect the winding up and dissolution of the Partnership.
11.1.5    The foregoing appointment is granted by way of security for the
performance of each Limited Partner’s obligations hereunder and is intended to
secure an interest in property, is irrevocable and shall survive the incapacity
of any Person giving the power, the dissolution of any corporation or
partnership giving the power or the termination of any trust giving the power.

ARTICLE XII    

Confidentiality

Section 12.1    Confidentiality.
12.1.1    In connection with the Partnership’s ongoing business, the Limited
Partners shall receive or have access to Confidential Material. Each Limited
Partner shall keep confidential, and not make any use of (other than for
purposes reasonably related to its Interest or for purposes of filing such
Limited Partner’s tax returns) or disclose to any Person, any Confidential
Material except (i) to its Representatives on a need-to-know basis; (ii) as
otherwise requested or required by any Governmental Authority, Law or by legal
process (and, with respect to clause (ii), only in compliance with Section
12.1.2); or (iii) with the written consent of the General Partner. Each Limited
Partner and its Representatives shall keep the existence of the Confidential
Material confidential and shall exercise at least the same care with respect to
the Confidential Material as such Limited Partner would exercise with respect to
its own proprietary and confidential material. Each Limited Partner shall advise
its Representatives of the confidential nature of the Confidential Material and
shall (x) either have such Representatives agree to keep and maintain such
information confidential; or (y) ensure that such Representatives are bound by
professional obligations of confidentiality. Each Limited Partner shall be
responsible for any actions taken by its Representatives that would be deemed a
breach of this Agreement if such Limited Partner had taken such actions.
12.1.2    In the event that a Limited Partner or its Representatives are
requested or required by any Governmental Authority, Law or by legal process to
disclose any Confidential Material (other than disclosures in connection with
any routine periodic reporting or filing), such Limited Partner shall give the
General Partner, to the extent permitted by Law and reasonably practicable under
the circumstances, prompt written notice of such request or requirement so that
the General Partner may seek an appropriate order or other remedy protecting the
Confidential Material from disclosure, and such Limited Partner shall reasonably
cooperate with the General Partner to obtain such protective order or other
remedy. In the event that a protective order or other remedy is not obtained, or
the General Partner waives its rights to seek such an order or other remedy,
such Limited Partner (or its Representatives to whom such request is directed)
may, without liability under this Agreement, furnish only that portion of the
Confidential Material which such Limited Partner (or its Representatives) are,
in the advice of such Limited Partner’s counsel, legally required or are
requested by a Governmental Authority to disclose; provided that such Limited
Partner gives the General Partner written notice of the information to be
disclosed as far in advance of its disclosure as practicable and such Limited
Partner uses its best efforts to request that confidential treatment shall be
accorded to such information.
12.1.3    Notwithstanding anything in this Agreement to the contrary, to the
extent required by applicable Treasury Regulations, each Partner (and each
employee, representative, or other agent of such Partner) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of (i) the Partnership; and (ii) any of its transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Partner relating to such tax treatment and tax structure; it
being understood that “tax treatment” and “tax structure” do not include the
name or the identifying information of the Partnership or a transaction. Nothing
herein shall limit any Partner’s right to initiate communications with
governmental and regulatory authorities at any time.
12.1.4    Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement shall restrict TP Re from disclosing the overall monthly and
year-to-date performance of the Partnership.
12.1.5    Each party acknowledges and agrees that such party may receive
material non‑public information in connection with the matters contemplated by
this Agreement, and further that such party is aware that the United States
securities laws impose restrictions on purchasing or selling debt or equity
securities based on such information.
12.1.6    Notwithstanding anything to the contrary herein, to the extent a
Limited Partner is a party to, or otherwise subject to the terms of, a separate
agreement with the General Partner, the Investment Manager or any of their
respective Affiliates that imposes confidentiality obligations with respect to
Confidential Material that are more restrictive (whether in terms of scope,
duration or otherwise) than the obligations set forth in this Article XII, then
the more restrictive confidentiality obligations of such separate agreement
shall govern in accordance with the terms set forth therein and shall not be
limited or waived by the terms of this Agreement and, similarly, the
confidentiality obligations of the Limited Partner set forth in this Agreement
shall not be limited or waived by the terms of such separate confidentiality
agreement. The confidentiality obligations set forth in this Article XII may be
waived with the prior written consent of the General Partner, which may be given
or withheld in its discretion.

Section 12.2    Non-Disclosure of LP Confidential Information.
12.2.1    The Third Point Parties shall keep confidential all information
relating to this Agreement, the Partnership and TP Re (collectively, “LP
Confidential Information”) and shall not make any use of (other than for
purposes reasonably related to the administration and management of the
Partnership) or disclose to any Person, any LP Confidential Information except
(i) to its Representatives on a need-to-know basis; (ii) as otherwise requested
or required by any Governmental Authority, Law, or by legal process (and, with
respect to clause (ii), only in compliance with Section 12.2.2); or (iii) with
the written consent of TP Re. Each Third Point Party and its Representatives
shall keep the existence of the LP Confidential Information confidential and
shall exercise at least the same care with respect to the LP Confidential
Information as such Third Point Party would exercise with respect to its own
proprietary and confidential material. Each Third Point Party shall advise its
Representatives of the confidential nature of the LP Confidential Information
and shall either (x) have such Representatives agree to keep and maintain such
information confidential; or (y) ensure that such Representatives are bound by
professional obligations of confidentiality. Each Third Point Party shall be
responsible for any actions taken by its Representatives that would be deemed a
breach of this Agreement if such Third Point Party had taken such actions.
12.2.2    In the event that any Third Point Party or any of its Representatives
is requested or required by any Governmental Authority, Law or regulation, or by
legal process to disclose any LP Confidential Information, the General Partner
shall give TP Re, to the extent permitted by Law and reasonably practicable
under the circumstances, prompt written notice of such request or requirement so
that TP Re may seek an appropriate order or other remedy protecting the LP
Confidential Information from disclosure, and the applicable disclosing party
shall reasonably cooperate with TP Re to obtain such protective order or other
remedy. In the event that a protective order or other remedy is not obtained, or
TP Re waives its rights to seek such an order or other remedy, the Third Point
Party (or its Representatives to whom such request is directed) may, without
liability under this Agreement, furnish only that portion of the LP Confidential
Information which such Third Point Party (or its Representatives) are, in the
advice of such Third Point Party’s (or Representatives’) counsel, legally
required to disclose or requested by a Governmental Authority to disclose;
provided that the General Partner gives TP Re written notice of the information
to be disclosed as far in advance of its disclosure as practicable and the
disclosing Third Point Party (or Representative) use its best efforts to request
that confidential treatment shall be accorded to such information.
Notwithstanding the foregoing, no notification to TP Re shall be required for
disclosures (i) in connection with any routine periodic reporting or filing
required by any Governmental Authority or Law (including, for the avoidance of
doubt, the Investment Manager’s Form ADV or Form PF filings); (ii) in connection
with requests made pursuant to FATCA or CRS; or (iii) required or requested by
any regulatory or supervisory authority (including, for the avoidance of doubt,
the SEC or its staff) unless, in the case of this subclause (iii), such required
or requested disclosure is specifically targeted at TP Re or the Partnership,
and not at the Investment Manager and its Affiliated Funds, as well.
12.2.3    Notwithstanding anything to the contrary herein, to the extent the
General Partner, the Investment Manager or any of their respective Affiliates is
a party to, or otherwise subject to the terms of, a separate agreement with TP
Re or any of its Affiliates that imposes confidentiality obligations with
respect to LP Confidential Material that are more restrictive (whether in terms
of scope, duration or otherwise) than the obligations set forth in this Article
XII, then the more restrictive confidentiality obligations of such separate
agreement shall govern in accordance with the terms set forth therein and shall
not be limited or waived by the terms of this Agreement and, similarly, the
confidentiality obligations of the General Partner, the Investment Manager and
their respective Affiliates set forth in this Agreement shall not be limited or
waived by the terms of such separate confidentiality agreement. The
confidentiality obligations set forth in this Article XII may be waived with the
prior written consent of TP Re, which may be given or withheld in its sole
discretion.

Section 12.3    Equitable and Injunctive Relief. The Partners acknowledge that
(a) the provisions of Section 12.1 hereof are intended to preserve the unique
relationship between the Partners; and (b) the provisions of Section 12.1 are
intended to preserve the value and goodwill of the Partnership’s business; and
that, in the event of a breach or a threatened breach by any Partner (or its
Representatives) of its obligations under Section 12.1, the other Partners may
not have an adequate remedy at law. Accordingly, in the event of any such breach
or threatened breach by a Partner or its Representatives, any of the other
Partners shall be entitled to seek such equitable and injunctive relief as may
be available to restrain such Partner and any Person participating in such
breach or threatened breach from the violation of the provisions thereof.
Nothing in this Agreement shall be construed as prohibiting a Partner from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages.

ARTICLE XIII    

Miscellaneous

Section 13.1    Notices. Notices that may or are required to be given under this
Agreement by any Partner shall be in writing and shall be deemed to have been
duly given: (i) on the date of service if served personally on the party to whom
notice is to be given; (ii) on the day of transmission if sent via facsimile or
electronic mail transmission, and telephonic or electronic mail confirmation of
receipt is obtained promptly after completion of transmission; (iii) on the day
after delivery to Federal Express or similar overnight courier or the Express
Mail service maintained by the United States Postal Service; or (iv) on the
fifth day after mailing, if mailed to the party to whom notice is to be given,
by first class mail, registered or certified, postage prepaid, addressed to the
respective parties at their addresses set forth in the books and records of the
Partnership, or to any other addresses designated by any Partner by notice
addressed to the Partnership in the case of any Limited Partner, and to the
Limited Partners in the case of the General Partner. Unless otherwise provided
in writing to the other parties, all notices shall be sent to the following
addresses, facsimile numbers or e‑mail addresses:
If to the Investment Manager or the General Partner:
c/o Third Point LLC
390 Park Avenue
New York, NY 10022
Email: Legal@thirdpoint.com
If to TP Re Bermuda:
Point House
3 Waterloo Lane
Pembroke HM 08
Bermuda
Attn: Janice R. Weidenborner
Email: janice.weidenborner@thirdpointre.bm
If to TP Re USA:
101 Hudson Street
37th Floor
Jersey City, NJ 07302
Attn: President
Email: manoj.gupta@thirdpointre.bm
with a copy to:
Point House
3 Waterloo Lane
Pembroke HM 08
Bermuda
Attn: Janice R. Weidenborner
Email: janice.weidenborner@thirdpointre.bm

Section 13.2    Adjustment to Take Account of Certain Events. Notwithstanding
anything to the contrary in this Agreement, if the Code or Treasury Regulations
require a withholding on or other adjustment to the Capital Account(s) or
otherwise to the interest of a Partner or Former Partner, or any other event or
events occur(s) necessitating or justifying, in the General Partner’s sole
judgment an equitable adjustment to the Capital Account(s) or otherwise to the
interest of a Partner or Former Partner (including if allocations would not
properly reflect the economic arrangement of the Partners or Former Partners or
would otherwise cause an inequitable or onerous result for any Partner), the
General Partner shall make such adjustments to the Capital Account(s) or
otherwise to the interest of the Partners or Former Partners including in the
determination and allocation among the Partners (and Former Partners, if
relevant) of Net Capital Appreciation, Net Capital Depreciation, Capital
Accounts, Partnership Percentages, Incentive Allocation, Management Fee, items
of income, deduction, gain, loss, credit or withholding for tax purposes,
accounting procedures or such other financial or tax items as shall equitably
take into account such event (or events) and applicable provisions of Law or
regulation, and the determination thereof in the discretion of the General
Partner shall be final and conclusive as to all of the Partners (and Former
Partners, if relevant).

Section 13.3    Governing Law. Notwithstanding the place where this Agreement
may be executed by any of the parties hereto, the parties expressly agree that
all of the terms and provisions hereof shall be governed by and construed under
the Laws of the Cayman Islands.

Section 13.4    No Third Party Rights. Except for the provisions of Section 6.5,
the provisions of this Agreement, including the provisions of Section 7.2, are
not intended to be for the benefit of any creditor or other Person (other than
the Partners in their capacities as such) to which any debts, liabilities or
obligations are owed by (or who otherwise have a claim against or dealings with)
the Partnership or any Partner, and, to the fullest extent permitted by Law, a
person who is not a party to this Agreement shall not have any rights under the
Contracts (Rights of Third Parties) Law, 2014 (as amended) of the Cayman Islands
to enforce any provision of this Agreement; provided that, without the prior
explicit and written consent of the General Partner (such consent to refer
specifically to this Section 13.4), no Indemnified Party (other than the General
Partner and the Investment Manager) shall be entitled to claim the benefit of
any right otherwise accruing to such Indemnified Party under Section 6.5.
Notwithstanding any other provision of this Agreement, including the foregoing,
the consent of or notice to any person who is not a party to this Agreement
shall not be required for any termination, rescission or agreement to any
amendment, waiver or other variation, assignment, novation, release or
settlement under this Agreement at any time.

Section 13.5    Entire Agreement. Without limiting and subject to Section 12.1.6
and Section 12.2.3, this Agreement, the Subscription Agreement and the Trademark
License Agreement represent the entire agreement among the parties hereto
governing the subject matter hereof, and supersede and cancel all prior
negotiations, correspondence or agreements, written or oral, among the parties
hereto with respect to the subject matter hereof. In addition to the foregoing,
notwithstanding the termination of the Amended JV Agreements, the General
Partner and TP Re agree that the Investment Manager’s obligations as set forth
under Section 5.2 of the Amended JV Agreements shall now be borne by the General
Partner in favor of TP Re in respect of the Partnership, and, in such event, the
Partnership’s obligations under Section 6.5.2 of this Agreement shall not apply.

Section 13.6    Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

Section 13.7    Miscellaneous.
13.7.1    All pronouns used herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person may require. Any reference to any federal, state, local, or
foreign statute or Law is deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
“including” shall mean including without limitation. The word “or” is not
exclusive. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require.
13.7.2    Each party hereto hereby agrees that the other parties would be
damaged irreparably if any provision of this Agreement were not performed in
accordance with the specific terms or were otherwise breached and each party
hereto agrees that any party shall be entitled to seek equitable relief,
including any injunction or injunctions, to prevent breaches or threatened
breaches of this Agreement by the other parties or any of their Representatives
and to specifically enforce the terms and provisions of this Agreement.
13.7.3    Each party hereto acknowledges, confirms and agrees that, by entering
into this Agreement, such party intends to take any and all lawful actions
toward effecting the purpose and objectives of this Agreement. Accordingly, each
of the parties hereto hereby agrees and covenants not to engage in any business,
activities, transactions or actions, directly or indirectly, with the intent,
purpose or effect of undermining the purpose and objectives of this Agreement.
13.7.4    The General Partner shall have a reasonable opportunity to review any
press release or Form 8-K made in connection with the parties entering into this
Agreement.

Section 13.8    Partners Not Agents. Nothing contained in this Agreement shall
be construed to constitute any Partner the agent of another Partner, except as
specifically provided in this Agreement, or in any manner to limit the Partners
in the carrying on of their own respective businesses or activities.

Section 13.9    Severability. Each provision of this Agreement is intended to be
severable. A determination that a particular provision of this Agreement is
illegal or invalid shall not affect the validity of the remainder of the
Agreement.

Section 13.10    Discretion. Whenever in this Agreement the General Partner is
permitted or required to make a decision in its “discretion,” “sole discretion”
or under a grant of similar authority or latitude, the General Partner shall be
entitled to consider the Partnership’s interests as well as such other interests
and factors as it desires, including its own interests and the interests of its
Affiliates.

Section 13.11    Venue. Any action, proceeding or claim relating in any way to,
arising out of or concerning this Agreement or the Partnership’s affairs shall
be brought and maintained exclusively in the Chancery Court of the State of
Delaware, and each party irrevocably consents to the jurisdiction of such courts
to the broadest extent possible for any such action, proceeding or claim and
waives any objection to proceeding there that such party might have on the basis
of inconvenient forum, improper venue, or otherwise; provided that if the
Chancery Court of the State of Delaware would not have or are found not to have
subject matter jurisdiction over any action, proceeding or claim relating in any
way to, arising out of or concerning this Agreement or the Partnership’s
affairs, such action, proceeding or claim shall be brought and maintained
exclusively in the Federal courts located in New York County, and each party
irrevocably consents to the jurisdiction of such courts to the broadest extent
possible for any such action, proceeding or claim and waives any objection to
proceeding there that such party might have on the basis of inconvenient forum,
improper venue, or otherwise.

Section 13.12    Waiver of Partition. Except as may otherwise be required by Law
in connection with the winding up, liquidation and dissolution of the
Partnership, each Partner hereby irrevocably waives any and all rights that it
may have to maintain an action for partition of any of the Partnership’s
property.

Section 13.13    Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT. THIS WAIVER APPLIES TO ANY LEGAL ACTION OR PROCEEDING, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS
RECEIVED THE ADVICE OF COMPETENT COUNSEL. THE PARTNERSHIP OR ANY PARTNER MAY
FILE AN ORIGINAL COUNTERPART OR COPY OF THIS SECTION 13.13 WITH ANY COURT OR
JURISDICTION AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTNERS TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

Section 13.14    Survival. The provisions of Section 3.8, Section 6.5, Section
6.7, Section 7.2, Section 12.1, Section 12.2, Section 12.3, Section 13.3,
Section 13.5, Section 13.9, Section 13.11, Section 13.12, Section 13.13, and
this Section 13.14 shall survive the termination of this Agreement, the
termination of the Investment Management Agreement and/or the resignation of the
General Partner of the Partnership.

Section 13.15    Effective Date. Notwithstanding the date of execution of this
Agreement, each of the parties agrees that their respective rights, duties and
obligations pursuant to this Agreement shall have effect from January 1, 2019,
as between the parties and the parties agree to account to each other
accordingly.
[Signature page follows.]



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a deed on the date first above written.
GENERAL PARTNER:
THIRD POINT ADVISORS L.L.C.


/s/ R. Mendy Haas
By:
        
Name: R. Mendy Haas
Title:     Chief Financial Officer



LIMITED PARTNERS:
TP RE BERMUDA:


THIRD POINT REINSURANCE COMPANY LTD.




/s/ Christopher S. Coleman
By:
        
Name:     Christopher S. Coleman
Title:     Director



/s/ Janice R. Weidenborner
By:
        
Name:     Janice R. Weidenborner
Title:     EVP, Group General Counsel and     Secretary



TP RE USA:


THIRD POINT REINSURANCE (USA) LTD.


/s/ J. Robert Bredahl
By:
        
Name:    J. Robert Bredahl
Title:    Chief Executive Officer

/s/ Manoj K. Gupta
By:
        
Name:    Manoj K. Gupta
Title:    President





HOLDCO (solely for purposes of its obligations herein and not as a Limited
Partner):


THIRD POINT REINSURANCE LTD.


/s/ J. Robert Bredahl
By:                
Name:    J. Robert Bredahl
Title:    President and Chief Executive Officer


/s/ Christopher S. Coleman
By:
        
Name:    Christopher S. Coleman
Title:    Chief Financial Officer










Exhibit A
INVESTMENT GUIDELINES
•
Subject to the following provisions, the Partnership shall generally acquire and
dispose of investments on a pari passu basis with the Offshore Master Fund,
however with increased exposure to investments through the use of additional
leverage. The General Partner shall generally target a “leverage factor” of (a)
one and one half times (1.5x) for investments in liquid securities (though the
General Partner may, in its discretion, determine to vary the “leverage factor”
with respect to certain securities); and (b) one times (1x) for investments in
illiquid securities and ABS securities, in each case, as determined by the
General Partner in its discretion; provided that the General Partner (i) may
increase the leverage factor above such aforementioned targets with the prior
written consent of the Board; and (ii) may decrease the leverage factor below
such aforementioned targets but in no event lower than the leverage factor of
Third Point Ultra Master Fund L.P. without the prior written consent of the
Board.

•
In the event that there is a significant appropriate investment opportunity for
the Partnership that does not, in the opinion of the General Partner, fit the
liquidity profile for the Offshore Master Fund (any such investment a
“Non-Parallel Investment”), the General Partner shall have the ability to
request that the Investment Committee approve any Non-Parallel Investment, and
upon such approval, shall have the authority to make such Non-Parallel
Investment for the Partnership.

•
The General Partner shall be required to apply the following limitations for the
Partnership’s portfolio:

Composition of Investments: At least 60% of the investment portfolio shall be
held in debt or equity securities (including swaps) of publicly traded companies
(or their subsidiaries) and governments of OECD (the Organization of Economic
Co-operation and Development) high income countries, asset-backed securities,
cash, cash equivalents and gold and other precious metals.
Concentration of Investments: Other than cash, cash equivalents and United
States government obligations, the Partnership’s total exposure to any one
issuer or entity shall constitute no more than 15% (multiplied by the Exposure
Multiplier) of the investment portfolio’s Net Assets. To the extent that the
Partnership exceeds such 15% limitation (as multiplied by the Exposure
Multiplier), the General Partner shall promptly notify the Board in writing and
if the Board requests that such concentration be lowered, the General Partner
shall use commercially reasonable efforts to lower concentration at the earliest
practicable time.
Liquidity: The portfolio of the Partnership shall be invested in such fashion
that TP Re has a reasonable expectation that it can meet any of its liabilities
as they become due. TP Re will review with the General Partner the liquidity of
the portfolio on a periodic basis.
•Net Exposure Limits: The net position (long positions less short positions) may
not exceed 2 times net asset value for more than 10 trading days in any
30-trading day period.

Exhibit B
REPORTING
The General Partner shall prepare the following reports:
(a)    Within 15 Business Days of each calendar month end, the Partnership shall
cause to be prepared to each Partner a statement of such Partner’s Capital
Account.
(b)    After the end of the first three (3) quarters of a Fiscal Year, the
Partnership shall cause to be prepared for TP Re a report setting out as of the
end of the quarter information determined by the General Partner to be
appropriate concerning assets, liabilities, profits, gains and losses of the
Partnership.
(c)    The General Partner shall use commercially reasonable efforts to assist
TP Re in any required internal risk management, control or compliance matters
applicable to TP Re and related to this Agreement, including providing regular
or ad hoc exposure and/or risk reports and preparing any internal control
reviews that are reasonably deemed necessary by TP Re. The General Partner
acknowledges that TP Re is subject to the regulatory and information
requirements of the Bermuda Monetary Authority and A.M. Best. Furthermore, the
General Partner shall use commercially reasonable efforts to give access to the
Partnership’s books and records related to TP Re in case requested by the
Bermuda Monetary Authority.
(d)    Notwithstanding Section 5.1.2, upon reasonable notice to the General
Partner, the General Partner shall use its commercially reasonable efforts to
provide TP Re, TP Re’s auditors and regulators with such information as is
customarily required in connection with the annual audit of TP Re’s accounts,
tax compliance or compliance by TP Re with its regulatory obligations on a
timely basis.
(e)    As of the first Business Day of each month, the performance and net asset
value of the Partnership over the prior month.  
(f)    On a monthly basis, a report demonstrating compliance with the Guideline
requiring the Partnership to generally acquire and dispose of investments on a
pari passu basis with the Offshore Master Fund.
(g)    By the third Business Day of each month, the attribution of the
Partnership’s performance as of the end of the prior month to (a) the top 10 and
bottom 10 performance driving positions and to (b) sub-strategies and overlay
hedges as defined in the monthly report of the Partnership.
(h)    The total assets under management of the Relevant Affiliated Funds as of
the beginning of each month.
(i)    On a monthly basis, risk and exposure information relative to the
Partnership and the Offshore Master Fund, as reasonably requested by the risk
management functions of TP Re.
(j)    The open positions of the Partnership as of the last Business Day of the
month, such information being subject to the confidentiality duties set forth
herein.
(k)    Upon the request of TP Re, the General Partner shall provide to the
Investment Committee information as to the portfolio positions indirectly held
by the Partnership promptly following any such request.
(l)    No later than 10 Business Days prior to the applicable due date
(including any application extensions), to the extent reasonably practicable the
General Partner shall provide to TP Re a draft of any U.S. income tax return
required to be filed for the Partnership (together with schedules, statements or
attachments). The General Partner shall consult with TP Re and in good faith
consider any comments provided by TP Re within five Business Days of its receipt
of such tax returns.
Except as otherwise specified, all information to be provided on a monthly basis
shall be provided no later than 10 Business Days after month end.
All information to be provided pursuant to this Exhibit B may be made available
in electronic form, such as e-mail or by posting on a web site.



Schedule A
1% up
 
 
 
 
 
 
 
 
Redemption in beginning
 
18,890,000
Return 1%
 
 
 
 
 
 
1% return
 
 
 
 
 
 
 
Beg. Red
PNL
Ending Pre Red
Red
Ending Post
Difference
% diff
GP
189,000,000
 
1,900,058.54
190,900,059
-
190,900,059
Difference
% diff
TPRE
1,700,000,000
(10,000,000)
16,989,941.46
1,706,989,941
-
1,706,989,941
(10,059)
0.10
%
 
1,889,000,000
(10,000,000)
18,890,000.0
1,897,890,000
-
1,897,890,000
 
 
 
 
 
 
 
 
 
 
 
Redemption at end
 
 
 
 
 
 
 
 
 
 
1%
 
 
 
 
 
 
 
Beg. Red
PNL
Ending Pre Red
Red
Ending Post
 
 
GP
189,000,000
-
1,890,000.0
190,890,000
-
190,890,000
 
 
TPRE
1,700,000,000
-
17,000,000.0
1,717,000,000
(10,000,000)
1,707,000,000
 
 
 
1,889,000,000
-
18,890,000.0
1,907,890,000
(10,000,000)
1,897,890,000
 
 



1% down
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Redemption in beginning
 
(18,890,000)
Return -1%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Beg. Red
PNL
Ending Pre Red
Red
Ending Post
 
 
GP
189,000,000
 
(1,900,058.50)
187,099,941
-
187,099,941
 
 
TPRE
1,700,000,000
(10,000,000)
(16,989,941.50)
1,673,010,059
-
1,673,010,059
 
 
 
1,889,000,000
(10,000,000)
(18,890,000.00)
1,860,110,000
-
1,860,110,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Redemption at end
 
 
 
 
 
 
 
 
 
 
1%
 
 
 
 
 
 
 
Beg. Red
PNL
Ending Pre Red
Red
Ending Post
Difference
% diff
GP
189,000,000
 
(1,890,000.00)
187,110,000
-
187,110,000
Difference
% diff
TPRE
1,700,000,000
 
(17,000,000.00)
1,683,000,000
(10,000,000)
1,673,000,000
(10,059)
0.10%
 
1,889,000,000
 
(18,890,000.00)
1,870,110,000
(10,000,000)
1,860,110,000
 
 





2
Doc#: US1:12082507v80